UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2011 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (95.8%) 1 Consumer Discretionary (16.7%) * priceline.com Inc. 170,120 82,660 NIKE Inc. Class B 667,600 64,210 * Apollo Group Inc. Class A 1,153,200 55,907 Harley-Davidson Inc. 1,021,150 37,548 Johnson Controls Inc. 1,154,360 36,339 Lowe's Cos. Inc. 1,494,900 35,892 Starbucks Corp. 787,700 34,249 Staples Inc. 2,351,400 33,884 News Corp. Class A 1,476,790 25,755 * Ctrip.com International Ltd. ADR 813,200 22,119 Coach Inc. 324,270 20,296 Marriott International Inc. Class A 620,136 18,989 * Amazon.com Inc. 89,900 17,287 Walt Disney Co. 463,870 16,630 * Fossil Inc. 160,100 14,343 Abercrombie & Fitch Co. 292,650 14,021 * Las Vegas Sands Corp. 288,570 13,479 * Sirius XM Radio Inc. 6,029,860 10,854 * Discovery Communications Inc. Class A 242,200 10,168 * MGM Resorts International 806,060 8,294 Ralph Lauren Corp. Class A 34,770 4,932 * Lululemon Athletica Inc. 18,560 922 Consumer Staples (3.3%) * Green Mountain Coffee Roasters Inc. 735,572 38,566 Walgreen Co. 841,312 28,369 Mead Johnson Nutrition Co. 275,400 20,754 Colgate-Palmolive Co. 154,800 14,164 Whole Foods Market Inc. 183,900 12,524 Energy (9.0%) EOG Resources Inc. 941,430 97,664 Schlumberger Ltd. 730,200 55,006 National Oilwell Varco Inc. 522,120 37,436 El Paso Corp. 1,261,500 31,550 Anadarko Petroleum Corp. 284,400 23,113 Occidental Petroleum Corp. 223,300 22,085 Ensco plc ADR 335,080 17,414 Consol Energy Inc. 351,040 14,617 Suncor Energy Inc. 402,000 12,068 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 193 Financials (5.4%) CME Group Inc. 227,610 56,739 * IntercontinentalExchange Inc. 427,100 51,987 American Express Co. 569,860 27,376 BlackRock Inc. 134,830 23,196 Ameriprise Financial Inc. 376,000 17,262 * Affiliated Managers Group Inc. 126,600 11,972 Health Care (8.6%) Allergan Inc. 937,635 78,499 Novo Nordisk A/S ADR 371,700 42,207 * Agilent Technologies Inc. 960,560 36,021 Perrigo Co. 295,500 28,929 Covidien plc 482,200 21,964 Cardinal Health Inc. 459,800 19,523 * Gilead Sciences Inc. 415,800 16,570 * DaVita Inc. 215,100 16,386 UnitedHealth Group Inc. 279,920 13,652 * Edwards Lifesciences Corp. 201,270 13,290 * Hologic Inc. 687,100 12,100 Industrials (8.6%) Caterpillar Inc. 371,070 36,320 Expeditors International of Washington Inc. 773,000 33,633 Cummins Inc. 237,340 22,863 Precision Castparts Corp. 113,430 18,688 Joy Global Inc. 202,310 18,467 WW Grainger Inc. 85,400 15,961 Goodrich Corp. 127,600 15,569 United Parcel Service Inc. Class B 211,600 15,182 AMETEK Inc. 339,690 14,552 Boeing Co. 202,090 13,882 Eaton Corp. 308,400 13,850 Rockwell Automation Inc. 182,900 13,723 * Jacobs Engineering Group Inc. 289,500 12,026 Illinois Tool Works Inc. 263,030 11,952 * Stericycle Inc. 143,200 11,602 JB Hunt Transport Services Inc. 249,800 11,421 Donaldson Co. Inc. 106,300 7,266 PACCAR Inc. 157,260 6,380 CH Robinson Worldwide Inc. 81,900 5,611 Information Technology (39.0%) * Apple Inc. 608,385 232,525 Qualcomm Inc. 2,411,235 132,136 * Google Inc. Class A 176,175 105,597 Mastercard Inc. Class A 206,800 77,457 Visa Inc. Class A 774,400 75,094 VeriSign Inc. 2,062,150 69,247 * eBay Inc. 2,229,280 65,964 Intuit Inc. 1,054,600 56,147 * Citrix Systems Inc. 707,520 50,510 Altera Corp. 1,316,670 49,599 Oracle Corp. 1,463,900 45,893 * Adobe Systems Inc. 1,337,000 36,661 * Teradata Corp. 639,000 34,653 * EMC Corp. 1,497,600 34,460 * Juniper Networks Inc. 1,315,750 29,881 Broadcom Corp. Class A 894,570 27,146 Accenture plc Class A 387,500 22,448 * Polycom Inc. 1,255,825 21,223 * NetApp Inc. 544,245 20,045 Analog Devices Inc. 564,770 19,688 * Alliance Data Systems Corp. 190,580 19,517 TE Connectivity Ltd. 514,600 16,318 * F5 Networks Inc. 143,055 16,169 * Cognizant Technology Solutions Corp. Class A 217,800 14,669 * Acme Packet Inc. 370,910 12,399 * BMC Software Inc. 342,041 12,197 * Trimble Navigation Ltd. 266,300 11,472 * TIBCO Software Inc. 368,070 10,085 * Skyworks Solutions Inc. 486,110 7,928 * VMware Inc. Class A 79,640 7,700 Texas Instruments Inc. 224,410 6,755 * Rovi Corp. 240,960 6,687 * Salesforce.com Inc. 51,110 6,052 Materials (3.6%) Syngenta AG ADR 863,400 50,872 Monsanto Co. 313,970 23,061 Praxair Inc. 199,040 20,302 Mosaic Co. 159,010 8,389 Freeport-McMoRan Copper & Gold Inc. 204,090 8,082 Rio Tinto plc ADR 132,740 7,045 Walter Energy Inc. 97,120 6,963 Telecommunication Services (1.6%) * Crown Castle International Corp. 1,318,600 55,803 Total Common Stocks (Cost $3,012,783) Coupon Temporary Cash Investments (4.4%) 1 Money Market Fund (3.3%) 3 Vanguard Market Liquidity Fund 0.135% 115,064,668 115,065 Face Maturity Amount Date ($000) Repurchase Agreement (0.8%) Bank of America Securities, LLC (Dated 11/30/11, Repurchase Value $28,800,000, collateralized by Federal National Mortgage Assn. 4.000%, 11/1/40- 11/1/41) 0.130% 12/1/11 28,800 28,800 U.S. Government and Agency Obligations (0.3%) 4 Federal Home Loan Bank Discount Notes 0.060% 12/2/11 200 200 5,6 Freddie Mac Discount Notes 0.050% 12/15/11 350 350 5,6 Freddie Mac Discount Notes 0.040% 2/17/12 10,000 9,996 Total Temporary Cash Investments (Cost $154,414) Total Investments (100.2%) (Cost $3,167,197) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 1.5%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. 6 Securities with a value of $8,297,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long ( Short ) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index December 2011 740 46,102 324 S&P 500 Index December 2011 105 32,707 2,332 E-mini S&P MidCap 400 Index December 2011 247 21,813 1,398 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. U.S. Growth Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of November 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,325,761 — — Temporary Cash Investments 115,065 39,346 — Futures Contracts—Assets 1 4,111 — — Total 3,444,937 39,346 — 1 Represents variation margin on the last day of the reporting period. D. At November 30, 2011, the cost of investment securities for tax purposes was $3,167,197,000. Net unrealized appreciation of investment securities for tax purposes was $312,975,000, consisting of unrealized gains of $488,407,000 on securities that had risen in value since their purchase and $175,432,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Growth Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (96.5%) 1 Australia (4.1%) ^ Fortescue Metals Group Ltd. 29,815,835 148,531 Brambles Ltd. 14,934,900 111,713 Woodside Petroleum Ltd. 2,777,000 96,801 Newcrest Mining Ltd. 2,632,000 96,019 Woolworths Ltd. 2,971,200 76,488 Atlas Iron Ltd. 22,766,000 71,756 * James Hardie Industries SE 6,196,069 44,514 Sims Metal Management Ltd. 1,026,080 13,918 Austria (0.1%) Wienerberger AG 2,035,000 21,600 Belgium (0.8%) Anheuser-Busch InBev NV 2,268,000 135,620 Brazil (6.3%) Petroleo Brasileiro SA ADR Type A 6,669,700 167,209 Vale SA Class B ADR 6,764,400 147,937 Petroleo Brasileiro SA ADR 4,368,000 117,892 Itau Unibanco Holding SA ADR 6,596,075 117,410 BM&FBovespa SA 20,386,500 111,383 * OGX Petroleo e Gas Participacoes SA 9,806,100 75,701 ^ Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 2,034,000 74,363 Itau Unibanco Holding SA Prior Pfd. 3,619,590 63,851 Anhanguera Educacional Participacoes SA 4,076,496 39,450 Petroleo Brasileiro SA Prior Pfd. 3,080,000 37,556 Vale SA Prior Pfd. 1,550,000 33,454 Banco do Brasil SA 1,900,067 25,427 Fibria Celulose SA 716,170 5,434 Canada (3.1%) Toronto-Dominion Bank 2,750,000 198,171 Potash Corp. of Saskatchewan Inc. 1,962,000 85,524 Suncor Energy Inc. 2,556,000 76,984 Niko Resources Ltd. 1,160,000 58,879 Teck Resources Ltd. Class B 1,365,000 49,986 Sherritt International Corp. 2,500,000 13,628 * Harry Winston Diamond Corp. 732,000 8,189 Chile (0.3%) Sociedad Quimica y Minera de Chile SA ADR 823,300 47,208 China (8.3%) * Baidu Inc. ADR 3,281,400 429,831 Tencent Holdings Ltd. 14,059,000 274,784 Ping An Insurance Group Co. 12,868,000 89,388 China Mobile Ltd. 8,436,000 83,188 China Resources Enterprise Ltd. 21,314,000 74,299 Beijing Enterprises Holdings Ltd. 13,464,500 74,276 ^ China Merchants Bank Co. Ltd. 36,738,500 69,341 CNOOC Ltd. 29,461,000 57,231 ^,* Ctrip.com International Ltd. ADR 1,729,300 47,037 Belle International Holdings Ltd. Class A 23,826,000 45,460 * Shanghai Pharmaceuticals Holding Co. Ltd. 17,509,100 33,244 ^ Mindray Medical International Ltd. ADR 1,026,800 27,703 Shandong Weigao Group Medical Polymer Co. Ltd. 13,888,000 12,043 Hengdeli Holdings Ltd. 28,776,000 11,258 Ports Design Ltd. 4,958,000 9,069 ^ Chaoda Modern Agriculture Holdings Ltd. 17,258,719 2,444 Denmark (1.5%) Novozymes A/S 3,172,000 101,733 Novo Nordisk A/S Class B 849,328 96,416 AP Moller - Maersk A/S Class B 3,750 25,702 ^,* Vestas Wind Systems A/S 1,653,736 22,309 Finland (0.3%) Metso Oyj 1,006,000 40,282 France (7.6%) PPR 1,471,373 220,493 L'Oreal SA 1,271,730 137,646 Cie Generale d'Optique Essilor International SA 1,556,096 111,239 ^ LVMH Moet Hennessy Louis Vuitton SA 680,000 107,068 Schneider Electric SA 1,782,000 101,332 Cie Generale des Etablissements Michelin Class B 1,493,000 95,177 Safran SA 2,769,099 82,167 GDF Suez 2,299,000 64,455 AXA SA 4,421,000 64,015 European Aeronautic Defence and Space Co. NV 1,480,000 44,403 Publicis Groupe SA 900,000 42,992 Vallourec SA 520,000 35,699 Total SA 670,000 34,567 Veolia Environnement SA 2,521,000 32,251 CFAO SA 710,000 25,448 Societe Generale SA 691,623 16,898 Germany (6.2%) SAP AG 3,435,000 205,687 Adidas AG 2,861,824 201,819 GEA Group AG 3,276,500 96,986 Porsche Automobil Holding SE Prior Pfd. 1,518,515 93,053 ^ Aixtron SE NA 3,770,512 49,352 Symrise AG 1,650,000 44,564 Software AG 1,030,000 44,400 ^ SMA Solar Technology AG 719,595 42,779 HeidelbergCement AG 999,207 42,158 MTU Aero Engines Holding AG 570,000 36,614 ^ Axel Springer AG 813,258 36,564 Wincor Nixdorf AG 700,000 33,607 ^,* TUI AG 5,787,423 32,368 Siemens AG 313,000 31,675 Hong Kong (2.2%) Jardine Matheson Holdings Ltd. 2,158,437 109,168 Hong Kong Exchanges and Clearing Ltd. 4,514,200 74,534 Swire Pacific Ltd. Class A 6,037,000 73,617 Sun Hung Kai Properties Ltd. 4,972,000 61,786 ^ Techtronic Industries Co. 28,736,443 26,380 ^ Esprit Holdings Ltd. 4,419,604 6,355 India (1.2%) Housing Development Finance Corp. 7,087,800 88,815 HDFC Bank Ltd. 5,555,995 48,150 Tata Motors Ltd. 11,909,000 40,742 Reliance Capital Ltd. 1,454,500 8,057 Ireland (0.2%) Kerry Group plc Class A 925,000 34,546 Israel (1.0%) * Check Point Software Technologies Ltd. 1,892,623 104,737 Teva Pharmaceutical Industries Ltd. ADR 1,592,900 63,095 Japan (9.2%) Rakuten Inc. 199,916 214,493 Honda Motor Co. Ltd. 6,576,000 208,685 Canon Inc. 3,497,800 156,919 Seven & I Holdings Co. Ltd. 4,830,000 134,856 Mitsubishi Corp. 6,082,400 125,744 SMC Corp. 756,400 125,634 FANUC Corp. 604,000 99,236 Gree Inc. 2,710,000 90,983 Hoya Corp. 2,310,700 49,217 Sekisui Chemical Co. Ltd. 5,713,000 42,930 Sysmex Corp. 1,220,000 41,997 Toyota Motor Corp. 1,180,000 38,858 Astellas Pharma Inc. 1,000,000 38,546 Nintendo Co. Ltd. 212,500 32,350 Kyocera Corp. 347,900 31,228 Rohm Co. Ltd. 589,500 28,239 MISUMI Group Inc. 1,250,000 27,041 Luxembourg (0.1%) * Reinet Investments SCA 542,339 9,036 Mexico (0.0%) Consorcio ARA SAB de CV 7,525,800 2,119 Netherlands (1.0%) * ING Groep NV 17,585,000 137,149 TNT Express NV 1,479,130 10,660 PostNL NV 1,556,470 5,415 Norway (1.3%) Statoil ASA 5,308,000 137,264 DNB ASA 7,013,776 71,726 Peru (0.5%) Credicorp Ltd. 763,247 82,904 Russia (0.5%) * Sberbank of Russia ADR 5,983,000 72,787 Singapore (0.7%) United Overseas Bank Ltd. 4,899,000 59,398 Singapore Exchange Ltd. 6,541,000 32,135 DBS Group Holdings Ltd. 2,580,521 25,662 South Africa (0.6%) Impala Platinum Holdings Ltd. 1,778,600 37,826 Sasol Ltd. 545,000 26,146 MTN Group Ltd. 1,430,000 25,760 South Korea (3.4%) Samsung Electronics Co. Ltd. 377,736 343,785 Shinhan Financial Group Co. Ltd. 1,952,586 72,798 Hyundai Mobis 214,479 59,477 Celltrion Inc. 1,368,991 45,400 Hankook Tire Co. Ltd. 785,000 32,422 Spain (2.4%) Inditex SA 2,477,385 210,661 Banco Santander SA 22,690,801 170,323 Sweden (4.0%) Atlas Copco AB Class A 13,381,679 287,130 Svenska Handelsbanken AB Class A 4,250,782 112,229 Sandvik AB 7,223,763 92,594 Alfa Laval AB 4,729,586 91,212 Telefonaktiebolaget LM Ericsson Class B 4,170,000 44,486 ^ Oriflame Cosmetics SA 575,000 17,659 Switzerland (7.3%) Novartis AG 4,199,000 226,764 Cie Financiere Richemont SA 3,861,915 209,570 Nestle SA 2,738,000 153,664 Roche Holding AG 945,000 150,325 Syngenta AG 507,934 149,471 Geberit AG 494,180 94,836 ABB Ltd. 3,984,182 75,529 Zurich Financial Services AG 192,000 42,286 Swatch Group AG (Bearer) 96,145 37,500 Holcim Ltd. 620,000 34,729 Taiwan (1.0%) Taiwan Semiconductor Manufacturing Co. Ltd. 37,122,508 93,067 Chinatrust Financial Holding Co. Ltd. 95,112,277 54,042 Compal Electronics Inc. 21,403,304 19,523 Thailand (0.5%) Kasikornbank PCL 22,113,000 85,318 Turkey (1.0%) Turkiye Garanti Bankasi AS 49,185,981 168,496 United Kingdom (18.6%) BG Group plc 14,090,900 302,238 Diageo plc 11,309,906 242,239 ARM Holdings plc 23,649,000 222,228 BHP Billiton plc 6,822,700 209,817 Standard Chartered plc 9,525,422 207,379 Prudential plc 20,524,000 202,013 GlaxoSmithKline plc 8,611,034 190,841 Xstrata plc 10,736,000 172,354 Rolls-Royce Holdings plc 13,797,616 158,599 Meggitt plc 16,409,250 98,523 SABMiller plc 2,786,000 98,368 Vodafone Group plc 36,012,000 97,490 Rio Tinto plc 1,816,000 95,606 British American Tobacco plc 1,698,464 78,822 Capita Group plc 7,803,000 77,385 United Utilities Group plc 7,425,336 73,509 Kingfisher plc 18,202,000 73,356 AMEC plc 4,379,772 59,938 Tesco plc 9,286,300 59,290 Unilever plc 1,355,000 45,518 Signet Jewelers Ltd. 950,513 42,201 G4S plc 10,000,000 40,284 Inchcape plc 7,724,221 39,674 Carnival plc 1,100,000 37,886 Ultra Electronics Holdings plc 1,580,000 35,921 HSBC Holdings plc 4,138,093 32,279 United States (1.2%) Consumer Discretionary (1.2%) * Amazon.com Inc. 1,000,200 192,328 Total Common Stocks (Cost $14,773,106) Market Value Coupon Shares ($000) Temporary Cash Investments (5.7%) 1 Money Market Fund (5.3%) 2,3 Vanguard Market Liquidity Fund 0.135% 851,284,284 851,284 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.4%) 4,5 Fannie Mae Discount Notes 0.045% 12/14/11 3,000 3,000 5,6 Federal Home Loan Bank Discount Notes 0.060% 12/2/11 600 600 Federal Home Loan Bank Discount Notes 0.025%–0.040% 12/9/11 8,500 8,500 Federal Home Loan Bank Discount Notes 0.040% 12/21/11 5,000 5,000 4,5 Freddie Mac Discount Notes 0.030% 12/6/11 1,700 1,700 4,5 Freddie Mac Discount Notes 0.050% 12/15/11 4,000 4,000 Freddie Mac Discount Notes 0.045% 12/16/11 8,000 8,000 Freddie Mac Discount Notes 0.080% 12/29/11 300 300 Freddie Mac Discount Notes 0.050% 4/4/12 10,000 9,993 4 Freddie Mac Discount Notes 0.050% 4/24/12 15,000 14,997 Total Temporary Cash Investments (Cost $907,379) Total Investments (102.2%) (Cost $15,680,485) Other Assets and Liabilities-Net (-2.2%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $327,909,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.3% and 2.9%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $330,633,000 of collateral received for securities on loan. 4 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. 5 Securities with a value of $31,978,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 7 Securities with a value of $5,778,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). International Growth Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of November 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks—North and South America 1,832,987 — — Common Stocks—Other 672,403 13,026,027 — Temporary Cash Investments 851,284 56,090 — Futures Contracts—Assets 1 25,442 — — Forward Currency Contracts—Assets — 655 — Forward Currency Contracts—Liabilities — (958) — Total 3,382,116 13,081,814 — 1 Represents variation margin on the last day of the reporting period. D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the fund's use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund's and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). International Growth Fund At November 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index December 2011 5,519 172,808 17,110 FTSE 100 Index December 2011 1,446 124,926 6,959 Topix Index December 2011 1,015 95,119 (1,372) S&P ASX 200 Index December 2011 514 54,308 259 Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At November 30, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) Brown Brothers Harriman & Co. 12/21/11 EUR 107,703 USD 144,940 (852) Brown Brothers Harriman & Co. 12/21/11 GBP 73,004 USD 114,712 (106) Brown Brothers Harriman & Co. 12/14/11 JPY 7,498,023 USD 96,674 6 Brown Brothers Harriman & Co. 12/21/11 AUD 52,218 USD 53,522 649 AUD—Australian dollar. EUR—Euro. GBP—British pound. JPY—Japanese yen. USD—U.S. dollar. E. At November 30, 2011, the cost of investment securities for tax purposes was $15,683,354,000. Net unrealized appreciation of investment securities for tax purposes was $755,437,000, consisting of unrealized gains of $2,553,201,000 on securities that had risen in value since their purchase and $1,797,764,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard FTSE Social Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (10.3%) McDonald's Corp. 113,426 10,835 * Amazon.com Inc. 37,419 7,195 * DIRECTV Class A 81,164 3,833 Lowe's Cos. Inc. 143,343 3,442 Coach Inc. 31,712 1,985 * Bed Bath & Beyond Inc. 27,403 1,658 Macy's Inc. 46,872 1,515 McGraw-Hill Cos. Inc. 33,135 1,415 Ross Stores Inc. 12,961 1,155 Staples Inc. 78,577 1,132 * Dollar Tree Inc. 13,561 1,105 Nordstrom Inc. 24,099 1,091 Mattel Inc. 37,761 1,088 Starwood Hotels & Resorts Worldwide Inc. 21,463 1,023 Genuine Parts Co. 17,231 1,008 Harley-Davidson Inc. 25,975 955 Tiffany & Co. 14,065 943 Gap Inc. 45,089 843 * Sirius XM Radio Inc. 428,824 772 * Apollo Group Inc. Class A 15,252 739 Darden Restaurants Inc. 14,841 708 Wyndham Worldwide Corp. 17,902 635 PetSmart Inc. 12,463 601 Hasbro Inc. 14,816 531 H&R Block Inc. 33,307 524 Interpublic Group of Cos. Inc. 53,045 498 Royal Caribbean Cruises Ltd. 17,691 490 Gentex Corp. 15,621 461 Scripps Networks Interactive Inc. Class A 10,380 413 * Mohawk Industries Inc. 7,570 413 Foot Locker Inc. 16,677 393 Cablevision Systems Corp. Class A 25,427 381 * GameStop Corp. Class A 15,535 359 Lennar Corp. Class A 17,340 319 Harman International Industries Inc. 7,711 319 Gannett Co. Inc. 26,622 289 * Toll Brothers Inc. 13,997 284 Weight Watchers International Inc. 4,038 237 * AMC Networks Inc. Class A 6,531 235 Wendy's Co. 43,213 214 * Lamar Advertising Co. Class A 8,591 209 RadioShack Corp. 10,876 125 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 179 — Consumer Staples (9.0%) Procter & Gamble Co. 302,027 19,502 CVS Caremark Corp. 147,830 5,742 Costco Wholesale Corp. 48,102 4,103 General Mills Inc. 70,498 2,816 HJ Heinz Co. 35,285 1,858 Sysco Corp. 64,053 1,828 Estee Lauder Cos. Inc. Class A 13,114 1,547 Kellogg Co. 30,016 1,476 Whole Foods Market Inc. 19,312 1,315 Hershey Co. 18,253 1,053 Dr Pepper Snapple Group Inc. 23,690 865 Campbell Soup Co. 26,249 856 Avon Products Inc. 46,584 792 Safeway Inc. 38,198 764 Hormel Foods Corp. 22,008 663 McCormick & Co. Inc. 13,144 640 Energy (1.5%) Apache Corp. 41,979 4,174 EQT Corp. 16,430 1,019 Noble Corp. 27,781 959 * Newfield Exploration Co. 14,551 667 QEP Resources Inc. 19,518 637 Patterson-UTI Energy Inc. 16,851 354 Financials (25.9%) Wells Fargo & Co. 581,253 15,031 JPMorgan Chase & Co. 417,579 12,932 American Express Co. 132,072 6,345 Bank of America Corp. 1,108,256 6,029 US Bancorp 210,685 5,461 Simon Property Group Inc. 32,200 4,004 PNC Financial Services Group Inc. 57,898 3,139 MetLife Inc. 86,805 2,733 Prudential Financial Inc. 53,358 2,702 Bank of New York Mellon Corp. 136,123 2,649 Travelers Cos. Inc. 46,137 2,595 ACE Ltd. 36,838 2,561 Aflac Inc. 51,657 2,244 Capital One Financial Corp. 50,126 2,239 State Street Corp. 55,032 2,182 Chubb Corp. 31,417 2,119 Public Storage 14,056 1,854 Franklin Resources Inc. 18,280 1,843 CME Group Inc. 7,379 1,839 Equity Residential 32,302 1,783 BB&T Corp. 76,356 1,769 HCP Inc. 44,602 1,724 Annaly Capital Management Inc. 106,595 1,713 Loews Corp. 44,377 1,705 Ventas Inc. 31,684 1,672 Charles Schwab Corp. 139,354 1,667 T Rowe Price Group Inc. 28,137 1,597 Boston Properties Inc. 15,948 1,521 Discover Financial Services 59,709 1,422 ProLogis Inc. 50,626 1,408 Progressive Corp. 70,755 1,334 AvalonBay Communities Inc. 10,337 1,291 Ameriprise Financial Inc. 26,019 1,195 American International Group Inc. 48,099 1,121 Host Hotels & Resorts Inc. 77,230 1,093 SunTrust Banks Inc. 59,167 1,073 Invesco Ltd. 49,697 1,006 M&T Bank Corp. 13,757 1,004 Northern Trust Corp. 26,534 998 * IntercontinentalExchange Inc. 8,089 985 Moody's Corp. 25,090 871 Hartford Financial Services Group Inc. 48,504 861 Principal Financial Group Inc. 34,649 836 NYSE Euronext 28,383 811 KeyCorp 103,792 757 Unum Group 33,589 756 Macerich Co. 14,453 724 SLM Corp. 56,176 724 Lincoln National Corp. 33,615 678 XL Group plc Class A 32,451 669 Willis Group Holdings plc 18,945 668 Plum Creek Timber Co. Inc. 17,942 661 New York Community Bancorp Inc. 47,550 572 Regions Financial Corp. 137,152 564 Comerica Inc. 21,923 553 Cincinnati Financial Corp. 17,965 533 WR Berkley Corp. 15,514 529 People's United Financial Inc. 41,223 513 Huntington Bancshares Inc. 94,276 495 PartnerRe Ltd. 7,458 490 Torchmark Corp. 11,475 489 Axis Capital Holdings Ltd. 14,046 448 * Markel Corp. 1,067 428 Legg Mason Inc. 16,017 425 RenaissanceRe Holdings Ltd. 5,758 423 Assurant Inc. 10,386 408 Arthur J Gallagher & Co. 12,441 385 Liberty Property Trust 12,720 379 Transatlantic Holdings Inc. 6,866 375 Commerce Bancshares Inc. 9,996 372 White Mountains Insurance Group Ltd. 875 371 Regency Centers Corp. 9,937 369 * Genworth Financial Inc. Class A 53,791 354 Brown & Brown Inc. 15,676 327 Zions Bancorporation 20,276 326 Hudson City Bancorp Inc. 57,892 324 Duke Realty Corp. 27,466 319 Erie Indemnity Co. Class A 4,076 301 City National Corp. 5,938 252 SEI Investments Co. 14,880 250 Old Republic International Corp. 28,662 236 First Horizon National Corp. 29,272 225 Valley National Bancorp 18,835 222 * Forest City Enterprises Inc. Class A 16,237 197 * Popular Inc. 113,815 170 * St. Joe Co. 9,801 141 Janus Capital Group Inc. 21,213 140 Mercury General Corp. 2,976 134 CNA Financial Corp. 2,890 76 Health Care (13.5%) UnitedHealth Group Inc. 119,137 5,810 Amgen Inc. 96,337 5,579 Medtronic Inc. 117,518 4,281 * Gilead Sciences Inc. 84,783 3,379 * Celgene Corp. 50,874 3,209 * Biogen Idec Inc. 26,501 3,046 Allergan Inc. 33,897 2,838 WellPoint Inc. 39,719 2,802 Covidien plc 54,314 2,474 * Express Scripts Inc. 53,616 2,448 * Medco Health Solutions Inc. 42,307 2,398 * Intuitive Surgical Inc. 4,322 1,877 Becton Dickinson and Co. 24,073 1,776 Aetna Inc. 40,978 1,714 Cardinal Health Inc. 38,597 1,639 Humana Inc. 18,355 1,628 Stryker Corp. 32,282 1,576 * Agilent Technologies Inc. 37,960 1,423 St. Jude Medical Inc. 36,347 1,397 Cigna Corp. 29,960 1,325 AmerisourceBergen Corp. Class A 30,156 1,120 * Zimmer Holdings Inc. 21,167 1,070 Quest Diagnostics Inc. 17,195 1,009 * Boston Scientific Corp. 168,263 993 * Laboratory Corp. of America Holdings 11,266 966 * Mylan Inc. 47,099 920 * Forest Laboratories Inc. 30,379 910 CR Bard Inc. 9,459 825 * Waters Corp. 9,971 798 * Varian Medical Systems Inc. 12,804 797 * DaVita Inc. 10,375 790 * Life Technologies Corp. 19,913 771 * Watson Pharmaceuticals Inc. 11,722 757 * Henry Schein Inc. 10,181 655 * CareFusion Corp. 24,448 606 DENTSPLY International Inc. 15,327 553 * Coventry Health Care Inc. 16,177 517 * Hospira Inc. 18,312 516 Omnicare Inc. 12,740 415 Patterson Cos. Inc. 13,082 395 Universal Health Services Inc. Class B 9,784 393 * Community Health Systems Inc. 10,425 207 Industrials (2.5%) Deere & Co. 46,522 3,687 PACCAR Inc. 40,128 1,628 WW Grainger Inc. 7,581 1,417 Rockwell Automation Inc. 15,951 1,197 Southwest Airlines Co. 87,910 737 Iron Mountain Inc. 22,290 677 Equifax Inc. 13,658 507 JB Hunt Transport Services Inc. 10,171 465 Robert Half International Inc. 16,058 425 Pentair Inc. 10,873 414 Pitney Bowes Inc. 22,139 412 Dun & Bradstreet Corp. 5,329 372 Manpower Inc. 9,010 330 * Foster Wheeler AG 13,411 249 * Terex Corp. 12,159 188 Information Technology (34.2%) * Apple Inc. 101,916 38,952 Oracle Corp. 556,686 17,452 * Google Inc. Class A 26,614 15,952 Intel Corp. 559,543 13,938 Cisco Systems Inc. 591,494 11,025 Qualcomm Inc. 176,454 9,670 Visa Inc. Class A 57,523 5,578 * EMC Corp. 226,524 5,212 Mastercard Inc. Class A 13,264 4,968 * eBay Inc. 141,640 4,191 * Dell Inc. 200,721 3,163 Automatic Data Processing Inc. 54,989 2,809 * Cognizant Technology Solutions Corp. Class A 33,320 2,244 Intuit Inc. 33,222 1,769 Broadcom Corp. Class A 53,169 1,613 Applied Materials Inc. 145,034 1,563 * NetApp Inc. 41,018 1,511 * Adobe Systems Inc. 54,341 1,490 * Citrix Systems Inc. 20,632 1,473 * Symantec Corp. 83,131 1,359 Altera Corp. 35,746 1,347 * Juniper Networks Inc. 58,908 1,338 * SanDisk Corp. 26,467 1,305 * Check Point Software Technologies Ltd. 22,963 1,271 Western Union Co. 69,592 1,214 Paychex Inc. 40,040 1,166 Analog Devices Inc. 32,729 1,141 * NVIDIA Corp. 65,706 1,027 * Teradata Corp. 18,547 1,006 * Marvell Technology Group Ltd. 67,440 952 Xilinx Inc. 29,062 951 * Fiserv Inc. 15,622 901 CA Inc. 41,929 889 * Autodesk Inc. 25,295 862 KLA-Tencor Corp. 18,612 858 * Electronic Arts Inc. 36,440 845 Seagate Technology plc 45,777 783 Activision Blizzard Inc. 62,428 775 Linear Technology Corp. 24,764 759 Microchip Technology Inc. 20,849 728 * BMC Software Inc. 19,420 692 * Micron Technology Inc. 110,100 659 VeriSign Inc. 18,125 609 * Akamai Technologies Inc. 20,304 587 * Lam Research Corp. 13,512 551 * Avnet Inc. 16,827 501 Jabil Circuit Inc. 23,656 479 * Arrow Electronics Inc. 12,803 468 * Synopsys Inc. 16,113 451 * Advanced Micro Devices Inc. 75,066 427 Total System Services Inc. 21,145 424 IAC/InterActiveCorp 8,621 361 * LSI Corp. 62,545 351 * First Solar Inc. 6,970 334 Broadridge Financial Solutions Inc. 13,600 307 * Novellus Systems Inc. 7,558 262 DST Systems Inc. 5,105 243 Diebold Inc. 7,219 218 * Compuware Corp. 24,355 201 * CoreLogic Inc. 12,057 160 Materials (1.2%) Praxair Inc. 33,288 3,395 Sigma-Aldrich Corp. 13,358 866 Ball Corp. 17,820 625 International Flavors & Fragrances Inc. 8,824 479 Vulcan Materials Co. 14,327 465 Sealed Air Corp. 21,050 371 Telecommunication Services (1.7%) * American Tower Corp. Class A 43,637 2,575 CenturyLink Inc. 67,691 2,540 * Crown Castle International Corp. 31,485 1,332 * Sprint Nextel Corp. 326,694 882 Frontier Communications Corp. 108,123 619 * NII Holdings Inc. 18,704 430 Telephone & Data Systems Inc. 5,673 153 Utilities (0.3%) CenterPoint Energy Inc. 46,650 928 TECO Energy Inc. 23,474 441 Questar Corp. 19,618 379 Total Common Stocks (Cost $454,860) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $346) 0.135% 345,571 346 Total Investments (100.2%) (Cost $455,206) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of FTSE Social Index Fund trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $455,206,000. Net unrealized appreciation of investment securities for tax purposes was $54,975,000, consisting of unrealized gains of $118,360,000 on securities that had risen in value since their purchase and $63,385,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap 300 Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (10.2%) McDonald's Corp. 48,689 4,651 * Amazon.com Inc. 17,116 3,291 Walt Disney Co. 83,105 2,979 Home Depot Inc. 73,729 2,892 Comcast Corp. Class A 96,625 2,191 * Ford Motor Co. 166,263 1,762 Time Warner Inc. 49,243 1,715 News Corp. Class A 95,575 1,667 NIKE Inc. Class B 17,095 1,644 * DIRECTV Class A 34,797 1,643 Target Corp. 30,667 1,616 Starbucks Corp. 35,118 1,527 Lowe's Cos. Inc. 59,411 1,426 Yum! Brands Inc. 21,796 1,221 * priceline.com Inc. 2,333 1,134 Viacom Inc. Class B 25,176 1,127 TJX Cos. Inc. 18,148 1,120 Johnson Controls Inc. 31,761 1,000 Time Warner Cable Inc. 15,685 949 Coach Inc. 13,779 862 * Las Vegas Sands Corp. 17,085 798 * General Motors Co. 36,580 779 CBS Corp. Class B 29,317 763 Comcast Corp. 32,597 729 Carnival Corp. 21,406 711 * Bed Bath & Beyond Inc. 11,716 709 Kohl's Corp. 12,951 697 Macy's Inc. 19,929 644 McGraw-Hill Cos. Inc. 14,300 611 Omnicom Group Inc. 13,226 571 VF Corp. 4,103 569 Staples Inc. 33,303 480 Wynn Resorts Ltd. 3,816 460 Ralph Lauren Corp. Class A 2,976 422 Best Buy Co. Inc. 15,429 418 Marriott International Inc. Class A 13,425 411 * Liberty Media Corp. - Liberty Capital Class A 5,130 391 * AutoZone Inc. 1,182 388 Gap Inc. 19,046 356 * Discovery Communications Inc. Class A 6,552 275 * Dollar General Corp. 6,406 260 * Discovery Communications Inc. 6,302 238 DISH Network Corp. Class A 9,609 236 News Corp. Class B 10,642 190 *,^ Sears Holdings Corp. 2,057 124 Consumer Staples (11.9%) Procter & Gamble Co. 129,523 8,363 Coca-Cola Co. 97,397 6,548 Philip Morris International Inc. 82,790 6,312 Wal-Mart Stores Inc. 89,614 5,278 PepsiCo Inc. 74,591 4,774 Kraft Foods Inc. 79,078 2,859 Altria Group Inc. 98,135 2,816 CVS Caremark Corp. 63,601 2,470 Colgate-Palmolive Co. 22,933 2,098 Costco Wholesale Corp. 20,635 1,760 Walgreen Co. 42,904 1,447 Kimberly-Clark Corp. 18,420 1,317 General Mills Inc. 30,476 1,218 Archer-Daniels-Midland Co. 31,852 959 Sysco Corp. 27,935 797 HJ Heinz Co. 15,056 793 Lorillard Inc. 6,758 754 Mead Johnson Nutrition Co. 9,613 724 Reynolds American Inc. 16,445 688 Estee Lauder Cos. Inc. Class A 5,652 667 Kroger Co. 26,957 625 Kellogg Co. 11,919 586 Sara Lee Corp. 26,007 493 ConAgra Foods Inc. 19,131 483 Hershey Co. 7,699 444 Clorox Co. 6,226 404 Avon Products Inc. 20,040 341 Brown-Forman Corp. Class B 3,975 317 Molson Coors Brewing Co. Class B 7,609 309 Campbell Soup Co. 8,971 293 Energy (13.1%) Exxon Mobil Corp. 229,169 18,434 Chevron Corp. 94,286 9,694 Schlumberger Ltd. 63,672 4,796 ConocoPhillips 61,479 4,385 Occidental Petroleum Corp. 38,308 3,789 Anadarko Petroleum Corp. 23,363 1,899 Apache Corp. 18,007 1,791 Halliburton Co. 43,344 1,595 National Oilwell Varco Inc. 19,822 1,421 EOG Resources Inc. 12,610 1,308 Devon Energy Corp. 18,843 1,233 Baker Hughes Inc. 20,367 1,112 Marathon Oil Corp. 33,340 932 El Paso Corp. 36,303 908 Spectra Energy Corp. 30,444 896 Williams Cos. Inc. 27,537 889 Hess Corp. 14,329 863 Noble Energy Inc. 8,264 813 Chesapeake Energy Corp. 30,817 781 * Cameron International Corp. 11,516 622 * Southwestern Energy Co. 16,335 622 Valero Energy Corp. 26,795 597 Marathon Petroleum Corp. 16,690 557 * Weatherford International Ltd. 34,994 530 Peabody Energy Corp. 12,742 500 Murphy Oil Corp. 8,582 480 Noble Corp. 12,313 425 Diamond Offshore Drilling Inc. 3,290 198 Kinder Morgan Inc. 5,273 156 Financials (12.8%) Wells Fargo & Co. 236,405 6,113 JPMorgan Chase & Co. 183,775 5,692 Citigroup Inc. 137,528 3,779 * Berkshire Hathaway Inc. Class B 42,745 3,367 Bank of America Corp. 477,650 2,598 American Express Co. 50,740 2,438 US Bancorp 90,386 2,343 Goldman Sachs Group Inc. 22,647 2,171 Simon Property Group Inc. 13,744 1,709 MetLife Inc. 49,654 1,563 PNC Financial Services Group Inc. 24,658 1,337 Prudential Financial Inc. 22,773 1,153 Bank of New York Mellon Corp. 58,174 1,132 Travelers Cos. Inc. 19,686 1,107 ACE Ltd. 15,811 1,099 Morgan Stanley 68,150 1,008 Capital One Financial Corp. 21,461 959 Aflac Inc. 21,924 952 State Street Corp. 23,627 937 Chubb Corp. 13,737 926 Public Storage 6,797 897 Marsh & McLennan Cos. Inc. 25,667 775 BlackRock Inc. 4,456 767 Equity Residential 13,804 762 BB&T Corp. 32,626 756 CME Group Inc. 2,990 745 HCP Inc. 19,027 735 Annaly Capital Management Inc. 45,674 734 Franklin Resources Inc. 7,280 734 T Rowe Price Group Inc. 12,179 691 Ventas Inc. 12,861 679 Allstate Corp. 24,576 658 Boston Properties Inc. 6,813 650 Aon Corp. 13,965 642 Discover Financial Services 25,627 610 Charles Schwab Corp. 50,442 603 ProLogis Inc. 21,374 595 Loews Corp. 15,401 592 Vornado Realty Trust 7,777 579 Progressive Corp. 29,257 552 Fifth Third Bancorp 43,268 523 American International Group Inc. 22,334 521 Ameriprise Financial Inc. 11,314 519 SunTrust Banks Inc. 25,231 457 Invesco Ltd. 21,717 440 Weyerhaeuser Co. 25,322 425 M&T Bank Corp. 5,278 385 Northern Trust Corp. 10,196 384 Principal Financial Group Inc. 15,167 366 Hartford Financial Services Group Inc. 19,731 350 General Growth Properties Inc. 20,307 286 TD Ameritrade Holding Corp. 10,649 174 Health Care (11.8%) Johnson & Johnson 129,157 8,359 Pfizer Inc. 367,742 7,381 Merck & Co. Inc. 145,203 5,191 Abbott Laboratories 73,364 4,002 Bristol-Myers Squibb Co. 80,391 2,630 Amgen Inc. 43,595 2,525 UnitedHealth Group Inc. 50,811 2,478 Eli Lilly & Co. 48,851 1,849 Medtronic Inc. 50,265 1,831 * Gilead Sciences Inc. 36,877 1,470 Baxter International Inc. 26,728 1,381 * Celgene Corp. 21,691 1,368 * Biogen Idec Inc. 10,756 1,236 WellPoint Inc. 17,251 1,217 Allergan Inc. 14,494 1,213 Covidien plc 23,231 1,058 * Medco Health Solutions Inc. 18,171 1,030 * Express Scripts Inc. 21,859 998 McKesson Corp. 11,836 962 * Thermo Fisher Scientific Inc. 18,001 851 * Intuitive Surgical Inc. 1,841 799 Becton Dickinson and Co. 10,284 759 Aetna Inc. 17,849 747 Cardinal Health Inc. 16,433 698 Stryker Corp. 13,682 668 * Agilent Technologies Inc. 16,222 608 Cigna Corp. 13,389 592 St. Jude Medical Inc. 15,386 591 * Zimmer Holdings Inc. 8,959 453 Quest Diagnostics Inc. 7,362 432 * Boston Scientific Corp. 71,880 424 * Forest Laboratories Inc. 13,507 405 * HCA Holdings Inc. 8,153 199 Industrials (10.3%) General Electric Co. 499,610 7,949 United Technologies Corp. 40,807 3,126 Caterpillar Inc. 30,451 2,981 3M Co. 31,652 2,565 United Parcel Service Inc. Class B 34,594 2,482 Union Pacific Corp. 22,998 2,378 Boeing Co. 33,183 2,279 Honeywell International Inc. 35,105 1,901 Emerson Electric Co. 35,208 1,840 Deere & Co. 19,667 1,559 Danaher Corp. 27,465 1,329 Norfolk Southern Corp. 16,563 1,251 FedEx Corp. 14,052 1,167 CSX Corp. 51,729 1,123 Precision Castparts Corp. 6,722 1,107 Tyco International Ltd. 22,010 1,056 Lockheed Martin Corp. 13,445 1,051 General Dynamics Corp. 14,852 981 Illinois Tool Works Inc. 21,089 958 Cummins Inc. 8,758 844 Raytheon Co. 16,746 763 Goodrich Corp. 5,892 719 Northrop Grumman Corp. 12,449 710 Eaton Corp. 15,189 682 Waste Management Inc. 21,062 659 Parker Hannifin Corp. 7,632 632 PACCAR Inc. 15,446 627 CH Robinson Worldwide Inc. 7,610 521 Ingersoll-Rand plc 15,548 515 Rockwell Automation Inc. 6,765 508 Stanley Black & Decker Inc. 7,508 491 Dover Corp. 8,768 482 Fluor Corp. 8,138 446 Expeditors International of Washington Inc. 9,926 432 Rockwell Collins Inc. 7,183 394 Republic Services Inc. Class A 14,144 388 Information Technology (20.1%) * Apple Inc. 43,696 16,701 International Business Machines Corp. 56,290 10,583 Microsoft Corp. 355,967 9,106 * Google Inc. Class A 11,982 7,182 Intel Corp. 247,498 6,165 Oracle Corp. 190,740 5,980 Cisco Systems Inc. 259,232 4,832 Qualcomm Inc. 79,040 4,331 Hewlett-Packard Co. 97,761 2,732 Visa Inc. Class A 24,541 2,380 * EMC Corp. 97,324 2,239 Mastercard Inc. Class A 5,087 1,905 Accenture plc Class A 30,492 1,766 Texas Instruments Inc. 54,391 1,637 * eBay Inc. 54,822 1,622 * Dell Inc. 77,389 1,220 Automatic Data Processing Inc. 23,478 1,199 Corning Inc. 73,563 976 * Cognizant Technology Solutions Corp. Class A 14,256 960 * Yahoo! Inc. 58,000 911 Intuit Inc. 13,520 720 * Salesforce.com Inc. 5,952 705 Broadcom Corp. Class A 22,600 686 Motorola Solutions Inc. 14,320 668 Applied Materials Inc. 61,925 668 TE Connectivity Ltd. 20,683 656 * Adobe Systems Inc. 23,617 648 * NetApp Inc. 17,213 634 * Citrix Systems Inc. 8,827 630 * Symantec Corp. 35,574 582 Altera Corp. 15,105 569 * Juniper Networks Inc. 24,942 566 Xerox Corp. 65,863 537 Western Union Co. 29,526 515 Analog Devices Inc. 14,114 492 Paychex Inc. 15,349 447 CA Inc. 19,027 403 * VMware Inc. Class A 3,938 381 * Marvell Technology Group Ltd. 24,312 343 Activision Blizzard Inc. 24,042 299 Fidelity National Information Services Inc. 11,447 276 Materials (3.2%) EI du Pont de Nemours & Co. 43,951 2,097 Monsanto Co. 25,155 1,848 Freeport-McMoRan Copper & Gold Inc. 44,454 1,760 Newmont Mining Corp. 23,131 1,593 Dow Chemical Co. 55,673 1,543 Praxair Inc. 14,245 1,453 Air Products & Chemicals Inc. 9,955 834 Mosaic Co. 14,373 758 PPG Industries Inc. 7,443 653 Ecolab Inc. 10,848 619 Nucor Corp. 14,859 586 International Paper Co. 19,529 555 Alcoa Inc. 50,032 501 LyondellBasell Industries NV Class A 13,390 437 Telecommunication Services (3.4%) AT&T Inc. 279,302 8,094 Verizon Communications Inc. 133,430 5,035 * American Tower Corp. Class A 18,628 1,099 CenturyLink Inc. 28,809 1,081 * Crown Castle International Corp. 13,683 579 * Sprint Nextel Corp. 141,144 381 Utilities (3.2%) Southern Co. 40,423 1,775 Dominion Resources Inc. 26,987 1,393 Exelon Corp. 31,091 1,378 Duke Energy Corp. 62,377 1,301 NextEra Energy Inc. 18,784 1,041 American Electric Power Co. Inc. 22,553 895 FirstEnergy Corp. 19,610 872 Consolidated Edison Inc. 13,704 814 PPL Corp. 27,005 811 Public Service Enterprise Group Inc. 23,744 782 Progress Energy Inc. 13,787 750 PG&E Corp. 18,654 724 Xcel Energy Inc. 22,714 597 Entergy Corp. 8,365 589 Edison International 14,559 572 Sempra Energy 10,661 567 * AES Corp. 31,243 377 Total Common Stocks (Cost $453,613) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $99) 0.135% 99,201 99 Total Investments (100.0%) (Cost $453,712) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $97,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $99,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $453,712,000. Net unrealized appreciation of investment securities for tax purposes was $23,063,000, consisting of unrealized gains of $59,561,000 on securities that had risen in value since their purchase and $36,498,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap 300 Growth Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) 1 Consumer Discretionary (16.7%) McDonald's Corp. 134,400 12,838 * Amazon.com Inc. 47,386 9,112 Comcast Corp. Class A 351,495 7,968 * Ford Motor Co. 461,457 4,891 * DIRECTV Class A 96,149 4,540 NIKE Inc. Class B 46,672 4,489 Target Corp. 83,580 4,405 Starbucks Corp. 97,276 4,230 News Corp. Class A 235,001 4,098 Home Depot Inc. 101,900 3,997 Lowe's Cos. Inc. 164,071 3,939 Yum! Brands Inc. 60,557 3,394 * priceline.com Inc. 6,488 3,152 TJX Cos. Inc. 49,708 3,067 Viacom Inc. Class B 68,211 3,053 Walt Disney Co. 80,413 2,883 Johnson Controls Inc. 88,597 2,789 Time Warner Cable Inc. 42,432 2,566 Coach Inc. 37,723 2,361 * Las Vegas Sands Corp. 47,595 2,223 CBS Corp. Class B 81,610 2,125 * Bed Bath & Beyond Inc. 32,532 1,968 Kohl's Corp. 34,641 1,864 McGraw-Hill Cos. Inc. 39,314 1,679 VF Corp. 11,440 1,587 Wynn Resorts Ltd. 10,634 1,282 Ralph Lauren Corp. Class A 8,048 1,142 Marriott International Inc. Class A 36,492 1,117 * Liberty Media Corp. - Liberty Capital Class A 14,132 1,078 News Corp. Class B 60,371 1,078 * AutoZone Inc. 3,212 1,055 Omnicom Group Inc. 23,686 1,023 Gap Inc. 50,159 937 * Discovery Communications Inc. Class A 18,393 772 * Dollar General Corp. 17,876 725 * Discovery Communications Inc. 16,392 620 DISH Network Corp. Class A 13,604 334 Comcast Corp. 5,358 120 * Sears Holdings Corp. 1,950 118 Consumer Staples (13.9%) Coca-Cola Co. 269,240 18,101 Philip Morris International Inc. 228,832 17,446 Wal-Mart Stores Inc. 246,989 14,548 PepsiCo Inc. 206,176 13,195 Colgate-Palmolive Co. 63,434 5,804 Costco Wholesale Corp. 57,123 4,872 Walgreen Co. 117,995 3,979 Mead Johnson Nutrition Co. 26,648 2,008 Estee Lauder Cos. Inc. Class A 15,567 1,837 Kroger Co. 74,899 1,736 General Mills Inc. 42,042 1,679 Kellogg Co. 33,060 1,625 Hershey Co. 21,772 1,256 Avon Products Inc. 56,110 954 Sara Lee Corp. 47,401 899 Brown-Forman Corp. Class B 10,947 874 HJ Heinz Co. 14,542 766 Clorox Co. 11,126 723 Campbell Soup Co. 8,771 286 Energy (8.5%) Schlumberger Ltd. 175,811 13,244 Occidental Petroleum Corp. 105,873 10,471 Halliburton Co. 119,816 4,409 National Oilwell Varco Inc. 55,236 3,960 EOG Resources Inc. 34,994 3,630 Baker Hughes Inc. 56,866 3,105 Anadarko Petroleum Corp. 32,336 2,628 El Paso Corp. 100,327 2,509 Williams Cos. Inc. 76,718 2,477 * Cameron International Corp. 31,979 1,727 * Southwestern Energy Co. 45,329 1,725 * Weatherford International Ltd. 98,819 1,498 Noble Energy Inc. 14,980 1,474 Peabody Energy Corp. 35,311 1,385 Noble Corp. 17,092 590 Diamond Offshore Drilling Inc. 9,145 550 Marathon Petroleum Corp. 16,253 543 Kinder Morgan Inc. 14,108 416 Financials (4.5%) American Express Co. 139,966 6,724 Simon Property Group Inc. 38,256 4,757 * Berkshire Hathaway Inc. Class B 41,436 3,264 Public Storage 18,938 2,498 Franklin Resources Inc. 20,166 2,033 T Rowe Price Group Inc. 33,463 1,899 Ventas Inc. 35,627 1,880 Boston Properties Inc. 19,164 1,828 Charles Schwab Corp. 140,369 1,679 Weyerhaeuser Co. 70,235 1,179 Northern Trust Corp. 28,259 1,063 Aon Corp. 13,192 606 TD Ameritrade Holding Corp. 28,827 470 Health Care (8.0%) UnitedHealth Group Inc. 140,268 6,841 Amgen Inc. 78,252 4,532 * Gilead Sciences Inc. 100,527 4,006 Baxter International Inc. 74,106 3,828 * Celgene Corp. 59,774 3,770 * Biogen Idec Inc. 30,086 3,458 Allergan Inc. 40,116 3,358 * Medco Health Solutions Inc. 50,385 2,855 * Express Scripts Inc. 60,311 2,753 McKesson Corp. 32,175 2,616 * Thermo Fisher Scientific Inc. 49,751 2,351 * Intuitive Surgical Inc. 5,095 2,212 Becton Dickinson and Co. 28,337 2,091 Stryker Corp. 37,985 1,855 * Agilent Technologies Inc. 45,384 1,702 St. Jude Medical Inc. 42,993 1,653 * Zimmer Holdings Inc. 24,849 1,256 Quest Diagnostics Inc. 20,621 1,210 * HCA Holdings Inc. 22,223 542 * Forest Laboratories Inc. 17,881 536 Industrials (12.3%) Caterpillar Inc. 84,201 8,242 3M Co. 87,798 7,115 United Parcel Service Inc. Class B 95,989 6,887 Union Pacific Corp. 63,583 6,575 Boeing Co. 91,746 6,302 Emerson Electric Co. 97,094 5,073 Deere & Co. 53,992 4,279 Danaher Corp. 75,954 3,675 Norfolk Southern Corp. 45,304 3,422 FedEx Corp. 39,304 3,265 CSX Corp. 142,693 3,098 Precision Castparts Corp. 18,800 3,097 Tyco International Ltd. 60,564 2,905 Cummins Inc. 24,117 2,323 Goodrich Corp. 16,283 1,987 Honeywell International Inc. 33,897 1,835 PACCAR Inc. 42,879 1,740 CH Robinson Worldwide Inc. 21,553 1,477 Lockheed Martin Corp. 18,580 1,452 Rockwell Automation Inc. 18,733 1,406 Fluor Corp. 22,733 1,246 Expeditors International of Washington Inc. 27,706 1,205 Rockwell Collins Inc. 20,021 1,099 Republic Services Inc. Class A 39,301 1,079 Dover Corp. 12,115 666 Information Technology (32.3%) * Apple Inc. 120,757 46,153 International Business Machines Corp. 155,568 29,247 * Google Inc. Class A 33,119 19,851 Oracle Corp. 527,164 16,527 Microsoft Corp. 638,468 16,332 Cisco Systems Inc. 716,424 13,354 Qualcomm Inc. 218,524 11,975 Visa Inc. Class A 67,907 6,585 * EMC Corp. 268,963 6,189 Mastercard Inc. Class A 14,154 5,301 Accenture plc Class A 84,018 4,867 * eBay Inc. 151,084 4,471 Automatic Data Processing Inc. 63,869 3,263 Texas Instruments Inc. 97,793 2,944 * Cognizant Technology Solutions Corp. Class A 39,613 2,668 Intuit Inc. 37,626 2,003 * Salesforce.com Inc. 16,573 1,963 Broadcom Corp. Class A 62,659 1,901 * NetApp Inc. 48,023 1,769 * Adobe Systems Inc. 64,409 1,766 * Citrix Systems Inc. 24,562 1,753 * Dell Inc. 106,648 1,681 * Yahoo! Inc. 101,591 1,596 Altera Corp. 42,238 1,591 * Symantec Corp. 96,606 1,580 * Juniper Networks Inc. 69,450 1,577 Western Union Co. 81,851 1,427 Analog Devices Inc. 39,041 1,361 * VMware Inc. Class A 11,203 1,083 * Marvell Technology Group Ltd. 67,752 957 Activision Blizzard Inc. 67,083 833 Paychex Inc. 14,862 433 Materials (2.9%) Monsanto Co. 69,711 5,120 Newmont Mining Corp. 64,373 4,434 Praxair Inc. 39,403 4,019 Mosaic Co. 39,862 2,103 Ecolab Inc. 30,255 1,725 Air Products & Chemicals Inc. 13,883 1,163 PPG Industries Inc. 10,297 904 Telecommunication Services (0.7%) * American Tower Corp. Class A 51,550 3,042 * Crown Castle International Corp. 37,381 1,582 Utilities (0.2%) * AES Corp. 86,700 1,047 Total Common Stocks (Cost $578,831) Temporary Cash Investments (0.0%) 1 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 2,3 Freddie Mac Discount Notes 0.080% 12/1/11 50 50 2 Freddie Mac Discount Notes 0.050% 4/24/12 100 100 Total Temporary Cash Investments (Cost $150) Total Investments (100.0%) (Cost $578,981) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 The issuer is under federal conservatorship and is dependent upon the continued support of the U.S. Treasury to avoid receivership. 3 Securities with a value of $50,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of November 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 664,443 — — Temporary Cash Investments — 150 — Futures Contracts—Assets 1 27 — — Futures Contracts—Liabilities 1 (12) — — Total 664,458 150 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Mega Cap 300 Growth Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000 Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index December 2011 1 62 4 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At November 30, 2011, the cost of investment securities for tax purposes was $578,981,000. Net unrealized appreciation of investment securities for tax purposes was $85,612,000, consisting of unrealized gains of $100,266,000 on securities that had risen in value since their purchase and $14,654,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mega Cap 300 Value Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (3.6%) Walt Disney Co. 102,656 3,680 Time Warner Inc. 93,543 3,257 Home Depot Inc. 69,690 2,733 * General Motors Co. 70,416 1,499 Carnival Corp. 40,863 1,357 Macy's Inc. 38,228 1,236 Staples Inc. 64,650 932 Best Buy Co. Inc. 28,699 778 Omnicom Group Inc. 8,691 375 DISH Network Corp. Class A 9,495 233 *,^ Sears Holdings Corp. 2,423 146 Consumer Staples (9.9%) Procter & Gamble Co. 246,167 15,895 Kraft Foods Inc. 150,363 5,436 Altria Group Inc. 185,504 5,322 CVS Caremark Corp. 120,441 4,678 Kimberly-Clark Corp. 35,717 2,553 Archer-Daniels-Midland Co. 60,643 1,826 Sysco Corp. 54,031 1,542 Lorillard Inc. 12,315 1,375 Reynolds American Inc. 31,251 1,308 General Mills Inc. 29,472 1,177 HJ Heinz Co. 18,826 991 ConAgra Foods Inc. 37,555 949 Molson Coors Brewing Co. Class B 14,580 592 Campbell Soup Co. 11,413 372 Sara Lee Corp. 17,754 337 Clorox Co. 4,195 272 Energy (17.7%) Exxon Mobil Corp. 435,629 35,042 Chevron Corp. 179,493 18,455 ConocoPhillips 116,768 8,328 Apache Corp. 34,341 3,415 Devon Energy Corp. 35,401 2,317 Anadarko Petroleum Corp. 22,691 1,844 Marathon Oil Corp. 63,900 1,787 Spectra Energy Corp. 58,262 1,714 Hess Corp. 27,886 1,679 Chesapeake Energy Corp. 59,187 1,500 Valero Energy Corp. 51,248 1,141 Murphy Oil Corp. 16,759 937 Marathon Petroleum Corp. 20,502 685 Noble Energy Inc. 5,455 537 Noble Corp. 11,590 400 Financials (21.2%) Wells Fargo & Co. 449,495 11,624 JPMorgan Chase & Co. 349,253 10,816 Citigroup Inc. 261,497 7,186 Bank of America Corp. 908,281 4,941 US Bancorp 172,107 4,461 * Berkshire Hathaway Inc. Class B 52,833 4,161 Goldman Sachs Group Inc. 42,958 4,118 MetLife Inc. 94,726 2,982 PNC Financial Services Group Inc. 47,078 2,552 Prudential Financial Inc. 43,294 2,192 Bank of New York Mellon Corp. 110,466 2,150 Travelers Cos. Inc. 37,508 2,110 ACE Ltd. 30,224 2,102 Morgan Stanley 129,731 1,919 Capital One Financial Corp. 41,119 1,836 Aflac Inc. 41,786 1,815 State Street Corp. 45,168 1,791 Chubb Corp. 25,589 1,726 Equity Residential 26,788 1,478 Marsh & McLennan Cos. Inc. 48,460 1,463 BB&T Corp. 62,400 1,446 BlackRock Inc. 8,382 1,442 CME Group Inc. 5,685 1,417 HCP Inc. 36,419 1,408 Annaly Capital Management Inc. 87,241 1,402 Allstate Corp. 46,197 1,238 Discover Financial Services 49,744 1,185 ProLogis Inc. 41,142 1,145 Loews Corp. 28,885 1,110 Vornado Realty Trust 14,808 1,103 Progressive Corp. 54,343 1,025 Fifth Third Bancorp 82,435 997 American International Group Inc. 42,438 989 Ameriprise Financial Inc. 21,328 979 SunTrust Banks Inc. 48,065 871 Invesco Ltd. 41,102 832 Aon Corp. 17,057 784 M&T Bank Corp. 10,127 739 Principal Financial Group Inc. 28,066 677 Hartford Financial Services Group Inc. 37,857 672 General Growth Properties Inc. 39,395 555 Health Care (15.6%) Johnson & Johnson 245,533 15,891 Pfizer Inc. 699,032 14,030 Merck & Co. Inc. 276,095 9,870 Abbott Laboratories 139,485 7,609 Bristol-Myers Squibb Co. 152,777 4,999 Eli Lilly & Co. 93,284 3,531 Medtronic Inc. 96,717 3,523 WellPoint Inc. 32,264 2,276 Covidien plc 44,202 2,013 Amgen Inc. 28,917 1,675 Aetna Inc. 33,359 1,395 Cardinal Health Inc. 30,813 1,308 Cigna Corp. 25,505 1,128 * Boston Scientific Corp. 137,119 809 * Forest Laboratories Inc. 12,002 360 Industrials (8.2%) General Electric Co. 950,016 15,115 United Technologies Corp. 77,298 5,921 Honeywell International Inc. 43,265 2,343 General Dynamics Corp. 27,534 1,819 Illinois Tool Works Inc. 39,544 1,797 Raytheon Co. 31,603 1,440 Northrop Grumman Corp. 23,625 1,348 Eaton Corp. 28,992 1,302 Waste Management Inc. 40,111 1,256 Parker Hannifin Corp. 14,061 1,164 Ingersoll-Rand plc 29,960 992 Lockheed Martin Corp. 12,500 977 Stanley Black & Decker Inc. 14,262 933 Dover Corp. 8,479 466 Information Technology (7.6%) Intel Corp. 470,530 11,721 Microsoft Corp. 236,415 6,048 Hewlett-Packard Co. 186,952 5,225 Corning Inc. 140,744 1,868 Motorola Solutions Inc. 27,942 1,304 Applied Materials Inc. 118,008 1,272 TE Connectivity Ltd. 38,814 1,231 * Dell Inc. 73,506 1,158 Texas Instruments Inc. 36,862 1,110 Xerox Corp. 125,788 1,025 CA Inc. 36,807 780 * Yahoo! Inc. 37,278 586 Paychex Inc. 19,197 559 Fidelity National Information Services Inc. 21,883 527 Materials (3.5%) EI du Pont de Nemours & Co. 84,093 4,013 Freeport-McMoRan Copper & Gold Inc. 84,875 3,361 Dow Chemical Co. 105,863 2,933 Nucor Corp. 28,298 1,116 International Paper Co. 37,214 1,057 Alcoa Inc. 95,378 956 LyondellBasell Industries NV Class A 25,988 849 Air Products & Chemicals Inc. 9,522 797 PPG Industries Inc. 7,052 619 Telecommunication Services (6.2%) AT&T Inc. 531,056 15,390 Verizon Communications Inc. 253,709 9,572 CenturyLink Inc. 55,160 2,070 * Sprint Nextel Corp. 268,133 724 Utilities (6.3%) Southern Co. 76,785 3,372 Exelon Corp. 59,355 2,630 Dominion Resources Inc. 50,921 2,628 Duke Energy Corp. 119,320 2,488 NextEra Energy Inc. 35,875 1,989 American Electric Power Co. Inc. 43,175 1,713 FirstEnergy Corp. 37,474 1,666 Consolidated Edison Inc. 26,204 1,557 PPL Corp. 51,694 1,552 Public Service Enterprise Group Inc. 45,335 1,493 Progress Energy Inc. 26,388 1,435 PG&E Corp. 35,984 1,398 Xcel Energy Inc. 43,409 1,141 Entergy Corp. 15,815 1,113 Edison International 27,699 1,089 Sempra Energy 20,307 1,080 Total Common Stocks (Cost $463,047) Market Value Coupon Shares ($000) Temporary Cash Investments (0.1%) 1 Money Market Fund (0.1%) 2,3 Vanguard Market Liquidity Fund 0.135% 229,401 229 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4 Federal Home Loan Bank Discount Notes 0.025% 12/9/11 100 100 4,5 Federal Home Loan Bank Discount Notes 0.027% 12/28/11 100 100 Total Temporary Cash Investments (Cost $430) Total Investments (99.9%) (Cost $463,477) Other Assets and Liabilities-Net (0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $223,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $229,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that Mega Cap 300 Value Index Fund fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of November 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 449,576 — — Temporary Cash Investments 229 200 — Futures Contracts—Assets 1 22 — — Total 449,827 200 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index December 2011 9 561 (38) Mega Cap 300 Value Index Fund Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At November 30, 2011, the cost of investment securities for tax purposes was $463,477,000. Net unrealized depreciation of investment securities for tax purposes was $13,472,000, consisting of unrealized gains of $29,130,000 on securities that had risen in value since their purchase and $42,602,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Extended Duration Treasury Index Fund Schedule of Investments As of November 30, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (100.0%) U.S. Government Securities (100.0%) United States Treasury Strip Coupon 0.000% 2/15/32 22,245 11,813 United States Treasury Strip Coupon 0.000% 5/15/32 25,335 13,328 United States Treasury Strip Coupon 0.000% 8/15/32 27,510 14,337 United States Treasury Strip Coupon 0.000% 11/15/32 27,125 13,991 United States Treasury Strip Coupon 0.000% 2/15/33 25,960 13,284 United States Treasury Strip Coupon 0.000% 5/15/33 26,470 13,419 United States Treasury Strip Coupon 0.000% 8/15/33 28,370 14,254 United States Treasury Strip Coupon 0.000% 11/15/33 27,305 13,601 United States Treasury Strip Coupon 0.000% 2/15/34 27,040 13,340 United States Treasury Strip Coupon 0.000% 5/15/34 26,960 13,172 United States Treasury Strip Coupon 0.000% 8/15/34 27,950 13,534 United States Treasury Strip Coupon 0.000% 11/15/34 27,050 12,976 United States Treasury Strip Coupon 0.000% 2/15/35 26,645 12,654 United States Treasury Strip Coupon 0.000% 5/15/35 28,045 13,212 United States Treasury Strip Coupon 0.000% 8/15/35 26,280 12,257 United States Treasury Strip Coupon 0.000% 11/15/35 27,965 12,908 United States Treasury Strip Coupon 0.000% 2/15/36 29,525 13,526 United States Treasury Strip Coupon 0.000% 5/15/36 27,825 12,636 United States Treasury Strip Coupon 0.000% 8/15/36 24,200 10,881 United States Treasury Strip Coupon 0.000% 11/15/36 27,275 12,152 United States Treasury Strip Coupon 0.000% 2/15/37 35,935 15,907 United States Treasury Strip Coupon 0.000% 5/15/37 37,500 16,439 United States Treasury Strip Coupon 0.000% 8/15/37 27,750 12,080 United States Treasury Strip Coupon 0.000% 11/15/37 28,620 12,322 United States Treasury Strip Coupon 0.000% 2/15/38 36,900 15,743 United States Treasury Strip Coupon 0.000% 5/15/38 34,500 14,634 United States Treasury Strip Coupon 0.000% 8/15/38 30,215 12,672 United States Treasury Strip Coupon 0.000% 11/15/38 24,950 10,376 United States Treasury Strip Coupon 0.000% 2/15/39 25,500 10,521 United States Treasury Strip Coupon 0.000% 5/15/39 27,200 11,122 United States Treasury Strip Coupon 0.000% 8/15/39 28,715 11,650 United States Treasury Strip Coupon 0.000% 11/15/39 32,610 13,120 United States Treasury Strip Coupon 0.000% 2/15/40 18,850 7,503 United States Treasury Strip Coupon 0.000% 5/15/40 22,145 8,763 United States Treasury Strip Coupon 0.000% 8/15/40 23,500 9,196 United States Treasury Strip Coupon 0.000% 11/15/40 21,465 8,331 United States Treasury Strip Coupon 0.000% 2/15/41 12,150 4,669 United States Treasury Strip Coupon 0.000% 5/15/41 4,500 1,722 United States Treasury Strip Principal 0.000% 2/15/36 22,330 10,506 United States Treasury Strip Principal 0.000% 2/15/37 16,200 7,344 United States Treasury Strip Principal 0.000% 5/15/37 17,055 7,669 United States Treasury Strip Principal 0.000% 2/15/38 18,700 8,170 United States Treasury Strip Principal 0.000% 5/15/38 17,195 7,462 United States Treasury Strip Principal 0.000% 2/15/39 25,385 10,638 United States Treasury Strip Principal 0.000% 5/15/39 27,810 11,580 United States Treasury Strip Principal 0.000% 8/15/39 26,965 11,121 United States Treasury Strip Principal 0.000% 11/15/39 22,850 9,318 United States Treasury Strip Principal 0.000% 2/15/40 34,415 13,903 United States Treasury Strip Principal 0.000% 5/15/40 29,300 11,741 United States Treasury Strip Principal 0.000% 8/15/40 35,120 13,889 United States Treasury Strip Principal 0.000% 11/15/40 30,105 11,826 United States Treasury Strip Principal 0.000% 2/15/41 50,915 19,805 United States Treasury Strip Principal 0.000% 5/15/41 91,415 35,337 United States Treasury Strip Principal 0.000% 8/15/41 41,075 15,772 United States Treasury Strip Principal 0.000% 11/15/41 16,700 6,384 Total U.S. Government and Agency Obligations (Cost $510,757) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund (Cost $64) 0.135% 63,879 64 Total Investments (100.0%) (Cost $510,821) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Extended Duration Treasury Index Fund The following table summarizes the market value of the fund's investments as of November 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations — 670,510 — Temporary Cash Investments 64 — — Total 64 670,510 — C. At November 30, 2011, the cost of investment securities for tax purposes was $510,821,000. Net unrealized appreciation of investment securities for tax purposes was $159,753,000, consisting of unrealized gains of $159,856,000 on securities that had risen in value since their purchase and $103,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Consumer Discretionary Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (99.8%) Auto Components (3.7%) Johnson Controls Inc. 151,257 4,762 * BorgWarner Inc. 24,398 1,608 Autoliv Inc. 19,906 1,061 Lear Corp. 23,113 969 Gentex Corp. 31,875 940 * TRW Automotive Holdings Corp. 23,320 762 * Goodyear Tire & Rubber Co. 54,254 759 * Visteon Corp. 10,901 610 * Dana Holding Corp. 32,837 409 * Tenneco Inc. 13,453 390 Cooper Tire & Rubber Co. 13,246 177 * American Axle & Manufacturing Holdings Inc. 15,029 132 * Dorman Products Inc. 2,741 106 Drew Industries Inc. 4,420 96 * Modine Manufacturing Co. 8,660 84 Superior Industries International Inc. 4,952 81 * Federal-Mogul Corp. 5,411 79 Standard Motor Products Inc. 3,969 77 * Amerigon Inc. 4,704 74 * Fuel Systems Solutions Inc. 3,833 68 * Stoneridge Inc. 5,409 44 * Exide Technologies 14,404 40 * Tower International Inc. 1,466 15 Automobiles (4.1%) * Ford Motor Co. 788,288 8,356 * General Motors Co. 173,764 3,699 Harley-Davidson Inc. 52,609 1,934 *,^ Tesla Motors Inc. 11,574 379 Thor Industries Inc. 10,019 243 * Winnebago Industries Inc. 6,347 41 Distributors (0.9%) Genuine Parts Co. 34,934 2,044 * LKQ Corp. 30,969 945 Pool Corp. 10,712 327 Core-Mark Holding Co. Inc. 2,048 79 Weyco Group Inc. 1,574 39 Diversified Consumer Services (2.1%) * Apollo Group Inc. Class A 27,493 1,333 H&R Block Inc. 68,108 1,071 Service Corp. International 53,009 543 DeVry Inc. 14,525 501 Sotheby's 14,998 471 Weight Watchers International Inc. 7,386 434 Hillenbrand Inc. 13,937 317 * Coinstar Inc. 6,497 277 Strayer Education Inc. 2,708 263 * ITT Educational Services Inc. 4,509 248 Matthews International Corp. Class A 6,561 218 Regis Corp. 12,657 205 *,^ Education Management Corp. 7,116 159 * K12 Inc. 6,321 158 * American Public Education Inc. 3,955 152 * Steiner Leisure Ltd. 3,203 151 * Ascent Capital Group Inc. Class A 2,779 129 * Career Education Corp. 17,224 122 * Grand Canyon Education Inc. 7,513 116 Stewart Enterprises Inc. Class A 18,485 115 * Capella Education Co. 3,241 110 * Bridgepoint Education Inc. 4,601 101 * Universal Technical Institute Inc. 4,804 61 * Corinthian Colleges Inc. 17,232 45 Lincoln Educational Services Corp. 4,153 31 * Archipelago Learning Inc. 2,022 21 * School Specialty Inc. 3,574 15 Hotels, Restaurants & Leisure (18.5%) McDonald's Corp. 229,586 21,930 Starbucks Corp. 166,023 7,219 Yum! Brands Inc. 103,361 5,792 * Las Vegas Sands Corp. 81,240 3,795 Carnival Corp. 101,527 3,371 * Chipotle Mexican Grill Inc. Class A 6,976 2,243 Wynn Resorts Ltd. 18,073 2,179 Starwood Hotels & Resorts Worldwide Inc. 43,501 2,074 Marriott International Inc. Class A 62,822 1,924 Darden Restaurants Inc. 29,948 1,429 Wyndham Worldwide Corp. 36,513 1,294 International Game Technology 66,593 1,136 * Panera Bread Co. Class A 6,445 924 Royal Caribbean Cruises Ltd. 31,327 868 * MGM Resorts International 75,969 782 * Penn National Gaming Inc. 14,897 553 Brinker International Inc. 18,397 443 * Bally Technologies Inc. 9,870 378 Six Flags Entertainment Corp. 9,839 374 * Domino's Pizza Inc. 10,920 360 Vail Resorts Inc. 8,001 356 * Hyatt Hotels Corp. Class A 9,966 356 Wendy's Co. 70,519 350 * Life Time Fitness Inc. 8,481 345 * Cheesecake Factory Inc. 12,142 344 * Dunkin' Brands Group Inc. 11,985 303 * BJ's Restaurants Inc. 5,489 264 * Buffalo Wild Wings Inc. 4,073 263 * WMS Industries Inc. 12,400 260 Cracker Barrel Old Country Store Inc. 5,086 242 Choice Hotels International Inc. 6,645 239 Bob Evans Farms Inc. 6,736 226 Texas Roadhouse Inc. Class A 14,271 191 * Jack in the Box Inc. 9,289 190 * Papa John's International Inc. 4,568 173 * Gaylord Entertainment Co. 8,105 172 * Peet's Coffee & Tea Inc. 2,898 168 * DineEquity Inc. 3,486 164 * Orient-Express Hotels Ltd. Class A 22,500 162 PF Chang's China Bistro Inc. 5,055 153 CEC Entertainment Inc. 4,460 150 International Speedway Corp. Class A 6,071 149 * Pinnacle Entertainment Inc. 13,820 146 * Shuffle Master Inc. 12,174 135 Ameristar Casinos Inc. 7,157 125 * Interval Leisure Group Inc. 8,765 123 * Scientific Games Corp. Class A 14,040 121 Churchill Downs Inc. 2,413 117 * Marriott Vacations Worldwide Corp. 6,383 102 * Krispy Kreme Doughnuts Inc. 13,312 100 * Biglari Holdings Inc. 283 97 * Ruby Tuesday Inc. 13,002 95 * Sonic Corp. 13,281 94 * AFC Enterprises Inc. 5,598 88 * Red Robin Gourmet Burgers Inc. 3,251 86 * Boyd Gaming Corp. 12,198 82 * Bravo Brio Restaurant Group Inc. 4,051 70 * Denny's Corp. 20,152 69 Marcus Corp. 4,440 54 Speedway Motorsports Inc. 3,180 45 * Isle of Capri Casinos Inc. 4,518 22 * Krispy Kreme Doughnuts Inc. Warrants Exp. 03/02/2012 45 — Household Durables (3.4%) Newell Rubbermaid Inc. 64,644 989 Garmin Ltd. 25,866 946 Whirlpool Corp. 17,019 835 * Tempur-Pedic International Inc. 14,930 815 * NVR Inc. 1,180 790 Tupperware Brands Corp. 13,487 786 DR Horton Inc. 63,288 754 Leggett & Platt Inc. 31,721 710 * Mohawk Industries Inc. 12,982 708 * Toll Brothers Inc. 33,707 685 Harman International Industries Inc. 15,514 641 Lennar Corp. Class A 34,706 639 Jarden Corp. 19,338 602 * PulteGroup Inc. 76,839 470 * Helen of Troy Ltd. 6,468 193 * iRobot Corp. 5,311 169 MDC Holdings Inc. 8,574 153 Ryland Group Inc. 9,899 149 * Meritage Homes Corp. 6,593 144 American Greetings Corp. Class A 8,350 142 Ethan Allen Interiors Inc. 5,625 114 * La-Z-Boy Inc. 11,308 112 KB Home 15,161 111 * Standard Pacific Corp. 24,465 78 Blyth Inc. 1,143 75 * Universal Electronics Inc. 3,324 54 * Zagg Inc. 4,579 53 * Libbey Inc. 4,260 52 CSS Industries Inc. 1,728 37 * M/I Homes Inc. 3,966 36 * Beazer Homes USA Inc. 16,499 35 * Sealy Corp. 10,259 20 * Hovnanian Enterprises Inc. Class A 13,773 19 * Furniture Brands International Inc. 10,842 11 Internet & Catalog Retail (6.6%) * Amazon.com Inc. 80,809 15,539 * priceline.com Inc. 11,075 5,381 Expedia Inc. 44,266 1,231 * Netflix Inc. 11,668 753 HSN Inc. 9,139 327 * Shutterfly Inc. 6,537 177 * Blue Nile Inc. 3,221 123 Nutrisystem Inc. 6,026 70 PetMed Express Inc. 4,907 46 * Overstock.com Inc. 3,534 29 * Vitacost.com Inc. 3,846 25 * Orbitz Worldwide Inc. 4,250 15 Leisure Equipment & Products (1.4%) Mattel Inc. 76,300 2,198 Hasbro Inc. 26,909 964 Polaris Industries Inc. 14,615 878 Brunswick Corp. 18,803 350 Sturm Ruger & Co. Inc. 4,193 135 Jakks Pacific Inc. 5,994 114 Callaway Golf Co. 14,086 80 * Eastman Kodak Co. 59,960 65 * Leapfrog Enterprises Inc. 10,637 58 * Arctic Cat Inc. 2,688 53 * Steinway Musical Instruments Inc. 1,650 45 * Smith & Wesson Holding Corp. 12,830 40 * Marine Products Corp. 69 — Media (26.1%) Walt Disney Co. 392,350 14,066 Comcast Corp. Class A 456,458 10,348 Time Warner Inc. 232,485 8,095 * DIRECTV Class A 164,284 7,758 News Corp. Class A 438,817 7,653 Viacom Inc. Class B 116,420 5,211 Time Warner Cable Inc. 72,360 4,376 CBS Corp. Class B 139,396 3,630 Comcast Corp. 153,176 3,425 McGraw-Hill Cos. Inc. 67,045 2,863 Omnicom Group Inc. 62,308 2,690 * Liberty Interactive Corp. Class A 127,434 2,072 * Liberty Media Corp. - Liberty Capital Class A 24,172 1,844 * Sirius XM Radio Inc. 835,550 1,504 Virgin Media Inc. 66,440 1,472 * Discovery Communications Inc. Class A 31,324 1,315 * Liberty Global Inc. Class A 31,925 1,258 News Corp. Class B 65,764 1,174 DISH Network Corp. Class A 46,212 1,135 * Discovery Communications Inc. 28,116 1,064 Interpublic Group of Cos. Inc. 106,481 999 * Liberty Global Inc. 26,134 990 Scripps Networks Interactive Inc. Class A 19,844 790 Cablevision Systems Corp. Class A 46,198 693 Gannett Co. Inc. 53,457 581 * Charter Communications Inc. Class A 9,793 518 John Wiley & Sons Inc. Class A 10,249 493 * AMC Networks Inc. Class A 11,638 419 Cinemark Holdings Inc. 20,568 403 Washington Post Co. Class B 1,117 401 * Madison Square Garden Co. Class A 12,480 363 Morningstar Inc. 5,651 340 * Lamar Advertising Co. Class A 13,811 335 * Live Nation Entertainment Inc. 33,673 291 * DreamWorks Animation SKG Inc. Class A 15,369 285 Regal Entertainment Group Class A 18,875 269 Meredith Corp. 8,121 236 Arbitron Inc. 6,001 226 * New York Times Co. Class A 27,835 203 * Valassis Communications Inc. 10,482 201 Scholastic Corp. 6,226 169 National CineMedia Inc. 12,069 157 * Lions Gate Entertainment Corp. 15,294 134 Belo Corp. Class A 20,976 123 Sinclair Broadcast Group Inc. Class A 11,668 121 * Knology Inc. 7,042 100 * Clear Channel Outdoor Holdings Inc. Class A 8,786 99 Harte-Hanks Inc. 9,058 82 * EW Scripps Co. Class A 7,612 65 * Digital Generation Inc. 5,495 64 World Wrestling Entertainment Inc. Class A 6,010 58 * Journal Communications Inc. Class A 8,047 34 * Entercom Communications Corp. Class A 4,703 26 * Cumulus Media Inc. Class A 8,344 25 * LIN TV Corp. Class A 5,330 18 * Martha Stewart Living Omnimedia Class A 5,930 18 * McClatchy Co. Class A 13,173 15 * ReachLocal Inc. 1,835 15 * Dex One Corp. 164 — Multiline Retail (6.7%) Target Corp. 142,739 7,522 Kohl's Corp. 59,420 3,197 Macy's Inc. 94,965 3,070 * Dollar Tree Inc. 27,152 2,213 Nordstrom Inc. 38,131 1,727 Family Dollar Stores Inc. 26,756 1,590 * Dollar General Corp. 30,362 1,232 JC Penney Co. Inc. 35,508 1,138 * Big Lots Inc. 16,701 670 *,^ Sears Holdings Corp. 9,571 577 Dillard's Inc. Class A 7,392 347 * Saks Inc. 25,341 241 * 99 Cents Only Stores 10,983 240 Fred's Inc. Class A 8,122 109 * Gordmans Stores Inc. 1,230 16 Specialty Retail (19.2%) Home Depot Inc. 348,088 13,652 Lowe's Cos. Inc. 280,494 6,735 TJX Cos. Inc. 84,776 5,231 * Bed Bath & Beyond Inc. 55,467 3,356 Limited Brands Inc. 56,426 2,389 * O'Reilly Automotive Inc. 30,250 2,337 Ross Stores Inc. 26,036 2,320 Staples Inc. 158,010 2,277 Best Buy Co. Inc. 70,723 1,916 * AutoZone Inc. 5,549 1,822 Tiffany & Co. 26,941 1,806 Gap Inc. 85,736 1,602 * CarMax Inc. 50,350 1,448 PetSmart Inc. 25,179 1,215 Tractor Supply Co. 15,889 1,148 Advance Auto Parts Inc. 16,407 1,136 Abercrombie & Fitch Co. 19,351 927 Signet Jewelers Ltd. 19,283 854 * Dick's Sporting Goods Inc. 21,258 836 Foot Locker Inc. 34,331 810 Williams-Sonoma Inc. 20,999 793 * Ulta Salon Cosmetics & Fragrance Inc. 10,921 760 * Urban Outfitters Inc. 28,041 757 * GameStop Corp. Class A 31,337 725 * GNC Holdings Inc. 21,607 589 American Eagle Outfitters Inc. 39,015 543 * Sally Beauty Holdings Inc. 26,710 537 Rent-A-Center Inc. 13,716 493 Aaron's Inc. 16,627 437 * Ascena Retail Group Inc. 14,730 405 Guess? Inc. 14,373 404 Chico's FAS Inc. 38,315 398 * AutoNation Inc. 9,821 355 * Pier 1 Imports Inc. 23,653 321 * Genesco Inc. 5,334 315 * Childrens Place Retail Stores Inc. 5,808 313 * JOS A Bank Clothiers Inc. 6,134 302 Men's Wearhouse Inc. 10,823 301 * Aeropostale Inc. 17,863 277 * Hibbett Sports Inc. 6,086 277 Express Inc. 11,939 271 * ANN Inc. 11,519 270 DSW Inc. Class A 5,950 268 Group 1 Automotive Inc. 5,291 260 Monro Muffler Brake Inc. 6,411 257 RadioShack Corp. 22,202 255 Buckle Inc. 6,350 254 Finish Line Inc. Class A 11,666 246 * Cabela's Inc. 9,949 234 * Vitamin Shoppe Inc. 5,752 212 * Select Comfort Corp. 11,279 209 Penske Automotive Group Inc. 10,271 208 * Collective Brands Inc. 13,631 190 Cato Corp. Class A 6,067 155 * Office Depot Inc. 62,736 141 * Asbury Automotive Group Inc. 6,667 131 PEP Boys-Manny Moe & Jack 11,488 130 Sonic Automotive Inc. Class A 8,300 123 Lithia Motors Inc. Class A 5,064 112 * Zumiez Inc. 4,723 111 Stage Stores Inc. 7,862 99 * Charming Shoppes Inc. 25,236 98 * Lumber Liquidators Holdings Inc. 5,443 92 Barnes & Noble Inc. 5,276 92 * OfficeMax Inc. 19,268 90 * Rue21 Inc. 3,462 83 Brown Shoe Co. Inc. 9,581 80 * America's Car-Mart Inc. 2,095 75 * Wet Seal Inc. Class A 20,134 69 * hhgregg Inc. 4,347 69 HOT Topic Inc. 9,626 68 Bebe Stores Inc. 8,279 61 * Body Central Corp. 2,377 51 * Systemax Inc. 3,211 47 * Shoe Carnival Inc. 1,984 47 Haverty Furniture Cos. Inc. 3,589 43 * Kirkland's Inc. 3,419 43 Stein Mart Inc. 6,207 41 Big 5 Sporting Goods Corp. 3,935 36 * Talbots Inc. 15,428 31 * Citi Trends Inc. 3,255 29 Christopher & Banks Corp. 7,661 22 * Coldwater Creek Inc. 19,571 17 * Pacific Sunwear of California Inc. 11,573 16 * New York & Co. Inc. 5,835 16 Textiles, Apparel & Luxury Goods (7.1%) NIKE Inc. Class B 79,692 7,665 Coach Inc. 64,313 4,025 VF Corp. 19,531 2,709 Ralph Lauren Corp. Class A 13,715 1,946 * Lululemon Athletica Inc. 22,326 1,110 * Fossil Inc. 11,942 1,070 * Deckers Outdoor Corp. 8,585 935 PVH Corp. 13,531 919 * Under Armour Inc. Class A 8,420 685 * Hanesbrands Inc. 21,649 533 * Carter's Inc. 12,840 511 * Warnaco Group Inc. 9,567 485 Wolverine World Wide Inc. 11,030 406 * Crocs Inc. 19,908 309 * Steven Madden Ltd. 8,604 307 * Iconix Brand Group Inc. 16,286 281 Jones Group Inc. 19,485 211 * True Religion Apparel Inc. 5,419 191 * Liz Claiborne Inc. 21,295 176 * Vera Bradley Inc. 4,051 155 Columbia Sportswear Co. 2,664 135 Oxford Industries Inc. 3,097 117 * Skechers U.S.A. Inc. Class A 8,668 117 * Maidenform Brands Inc. 5,261 97 * Quiksilver Inc. 27,116 84 * G-III Apparel Group Ltd. 3,732 69 Movado Group Inc. 3,979 63 * Perry Ellis International Inc. 2,828 40 * Unifi Inc. 3,224 25 * Kenneth Cole Productions Inc. Class A 2,118 22 * K-Swiss Inc. Class A 5,906 17 Total Common Stocks (Cost $345,403) Coupon Temporary Cash Investment (0.3%) 1,2 Vanguard Market Liquidity Fund (Cost $879) 0.135% 878,968 879 Total Investments (100.1%) (Cost $346,282) Other Assets and Liabilities-Net (-0.1%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $740,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $762,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of November 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 356,865 — — Temporary Cash Investments 879 — — Total 357,744 — — Consumer Discretionary Index Fund The following table summarizes changes in investments valued based on Level 3 inputs during the period ended November 30, 2011. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stocks Amount valued based on Level 3 Inputs ($000) Balance as of August 31, 2011 12 Change in Unrealized Appreciation (Depreciation) (8) Sales (4) Balance as of November 30, 2011 — C. At November 30, 2011, the cost of investment securities for tax purposes was $346,282,000. Net unrealized appreciation of investment securities for tax purposes was $11,462,000, consisting of unrealized gains of $44,749,000 on securities that had risen in value since their purchase and $33,287,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Consumer Staples Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Beverages (20.1%) Coca-Cola Co. 1,284,967 86,388 PepsiCo Inc. 958,677 61,355 Coca-Cola Enterprises Inc. 230,168 6,012 Dr Pepper Snapple Group Inc. 156,479 5,716 * Hansen Natural Corp. 53,952 4,974 Brown-Forman Corp. Class B 60,200 4,805 Molson Coors Brewing Co. Class B 115,564 4,691 Beam Inc. 75,332 3,956 * Constellation Brands Inc. Class A 141,171 2,749 * Boston Beer Co. Inc. Class A 9,769 976 * Heckmann Corp. 128,703 753 National Beverage Corp. 30,819 515 Coca-Cola Bottling Co. Consolidated 9,063 508 *,^ Central European Distribution Corp. 93,458 429 * Primo Water Corp. 67,272 207 Food & Staples Retailing (21.4%) Wal-Mart Stores Inc. 1,157,580 68,181 CVS Caremark Corp. 912,324 35,435 Costco Wholesale Corp. 294,888 25,154 Walgreen Co. 619,761 20,898 Sysco Corp. 399,860 11,412 Kroger Co. 399,017 9,249 Whole Foods Market Inc. 104,434 7,112 Safeway Inc. 255,822 5,116 Casey's General Stores Inc. 32,988 1,761 * United Natural Foods Inc. 38,293 1,468 Ruddick Corp. 36,757 1,465 SUPERVALU Inc. 182,612 1,342 Pricesmart Inc. 17,446 1,184 * Fresh Market Inc. 27,583 1,082 * Rite Aid Corp. 717,283 875 Andersons Inc. 19,136 848 Spartan Stores Inc. 36,670 661 Weis Markets Inc. 16,500 659 * Susser Holdings Corp. 23,290 535 Nash Finch Co. 17,352 482 * Pantry Inc. 38,687 479 Village Super Market Inc. Class A 14,717 451 * Winn-Dixie Stores Inc. 79,389 439 Ingles Markets Inc. Class A 26,253 405 Food Products (20.3%) Kraft Foods Inc. 1,121,056 40,526 General Mills Inc. 433,684 17,326 Archer-Daniels-Midland Co. 435,848 13,128 HJ Heinz Co. 220,293 11,598 Mead Johnson Nutrition Co. 140,587 10,595 Kellogg Co. 175,539 8,630 Sara Lee Corp. 390,587 7,406 ConAgra Foods Inc. 286,375 7,234 Hershey Co. 114,974 6,632 Bunge Ltd. 102,928 6,433 JM Smucker Co. 81,909 6,223 * Green Mountain Coffee Roasters Inc. 88,661 4,648 Campbell Soup Co. 138,696 4,521 Tyson Foods Inc. Class A 222,953 4,490 McCormick & Co. Inc. 86,492 4,212 * Ralcorp Holdings Inc. 41,192 3,350 Hormel Foods Corp. 109,653 3,302 Corn Products International Inc. 56,998 2,963 * Smithfield Foods Inc. 114,044 2,793 * TreeHouse Foods Inc. 29,286 1,931 Flowers Foods Inc. 94,325 1,865 * Dean Foods Co. 156,260 1,588 * Darling International Inc. 101,414 1,457 Lancaster Colony Corp. 18,555 1,306 * Hain Celestial Group Inc. 34,552 1,290 B&G Foods Inc. Class A 52,499 1,165 Sanderson Farms Inc. 20,751 1,068 Fresh Del Monte Produce Inc. 39,902 1,001 J&J Snack Foods Corp. 17,159 890 Snyders-Lance Inc. 39,987 845 * Pilgrim's Pride Corp. 124,960 717 Cal-Maine Foods Inc. 20,084 680 Tootsie Roll Industries Inc. 25,917 625 Calavo Growers Inc. 22,357 594 * Smart Balance Inc. 99,430 528 Diamond Foods Inc. 18,870 524 * Chiquita Brands International Inc. 57,790 480 Farmer Bros Co. 58,361 454 * Dole Food Co. Inc. 53,250 450 * Seneca Foods Corp. Class A 17,230 391 Alico Inc. 1,326 24 Household Products (19.4%) Procter & Gamble Co. 1,733,523 111,934 Colgate-Palmolive Co. 329,158 30,118 Kimberly-Clark Corp. 266,324 19,034 Clorox Co. 93,980 6,105 Church & Dwight Co. Inc. 102,154 4,520 * Energizer Holdings Inc. 50,182 3,627 WD-40 Co. 18,835 780 * Spectrum Brands Holdings Inc. 26,586 745 * Central Garden and Pet Co. Class A 66,082 587 * Central Garden and Pet Co. 46,629 403 Personal Products (2.8%) Estee Lauder Cos. Inc. Class A 83,392 9,839 Avon Products Inc. 300,132 5,102 Herbalife Ltd. 84,778 4,688 Nu Skin Enterprises Inc. Class A 45,260 2,161 * Elizabeth Arden Inc. 27,386 1,035 * Prestige Brands Holdings Inc. 61,635 609 * USANA Health Sciences Inc. 16,307 557 Inter Parfums Inc. 28,468 488 * Revlon Inc. Class A 31,161 481 * Medifast Inc. 27,325 380 * Nature's Sunshine Products Inc. 1,885 33 * Schiff Nutrition International Inc. 2,682 32 Tobacco (16.0%) Philip Morris International Inc. 1,086,296 82,819 Altria Group Inc. 1,405,808 40,333 Lorillard Inc. 98,781 11,026 Reynolds American Inc. 241,148 10,094 Universal Corp. 23,009 1,090 Vector Group Ltd. 48,834 882 * Star Scientific Inc. 162,958 430 * Alliance One International Inc. 146,041 409 Total Common Stocks (Cost $835,498) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) 1,2 Vanguard Market Liquidity Fund (Cost $1,378) 0.135% 1,378,113 1,378 Total Investments (100.1%) (Cost $836,876) Other Assets and Liabilities-Net (-0.1%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $142,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $155,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. Consumer Staples Index Fund C. At November 30, 2011, the cost of investment securities for tax purposes was $836,876,000. Net unrealized appreciation of investment securities for tax purposes was $81,453,000, consisting of unrealized gains of $111,186,000 on securities that had risen in value since their purchase and $29,733,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Energy Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.3%) Energy Equipment & Services (20.5%) Oil & Gas Drilling (2.7%) Noble Corp. 343,788 11,871 Helmerich & Payne Inc. 144,564 8,234 * Nabors Industries Ltd. 392,413 7,040 * Rowan Cos. Inc. 176,250 5,977 Diamond Offshore Drilling Inc. 96,056 5,778 Patterson-UTI Energy Inc. 222,232 4,671 * Atwood Oceanics Inc. 86,745 3,556 * Unit Corp. 62,704 3,174 * Parker Drilling Co. 242,757 1,690 * Pioneer Drilling Co. 127,191 1,396 * Hercules Offshore Inc. 297,623 1,158 * Vantage Drilling Co. 678,023 814 Oil & Gas Equipment & Services (17.8%) Schlumberger Ltd. 1,480,891 111,555 Halliburton Co. 1,171,390 43,107 National Oilwell Varco Inc. 540,368 38,744 Baker Hughes Inc. 558,474 30,498 * Cameron International Corp. 318,947 17,220 * FMC Technologies Inc. 316,448 16,569 * Weatherford International Ltd. 991,355 15,029 Core Laboratories NV 63,271 7,343 Oceaneering International Inc. 151,392 7,200 * Dresser-Rand Group Inc. 113,194 5,894 * Oil States International Inc. 72,545 5,459 CARBO Ceramics Inc. 28,966 4,122 * McDermott International Inc. 344,276 3,894 Tidewater Inc. 76,224 3,842 * Superior Energy Services Inc. 120,096 3,568 * Dril-Quip Inc. 48,687 3,463 * Complete Production Services Inc. 98,462 3,433 Lufkin Industries Inc. 46,572 3,264 * Key Energy Services Inc. 202,197 3,053 * Helix Energy Solutions Group Inc. 165,284 2,932 SEACOR Holdings Inc. 32,303 2,803 Bristow Group Inc. 57,742 2,660 * Hornbeck Offshore Services Inc. 73,800 2,490 * Global Industries Ltd. 255,623 2,040 * Gulfmark Offshore Inc. 44,046 1,975 RPC Inc. 84,039 1,640 * Newpark Resources Inc. 179,774 1,611 * Tetra Technologies Inc. 163,699 1,503 * Exterran Holdings Inc. 127,091 1,456 * ION Geophysical Corp. 249,875 1,452 * Basic Energy Services Inc. 69,102 1,302 * OYO Geospace Corp. 13,166 1,198 * Tesco Corp. 84,323 1,124 Gulf Island Fabrication Inc. 39,494 1,123 * PHI Inc. 41,223 986 * Dawson Geophysical Co. 26,307 918 * Cal Dive International Inc. 368,926 871 * Matrix Service Co. 91,126 853 * Willbros Group Inc. 189,945 735 * Global Geophysical Services Inc. 101,309 705 * RigNet Inc. 41,913 690 Oil, Gas & Consumable Fuels (79.8%) Coal & Consumable Fuels (2.3%) Peabody Energy Corp. 355,614 13,951 Consol Energy Inc. 299,308 12,463 * Alpha Natural Resources Inc. 310,744 7,458 Arch Coal Inc. 303,987 4,982 * Cloud Peak Energy Inc. 107,640 2,300 * Patriot Coal Corp. 176,408 1,836 * James River Coal Co. 121,416 1,007 *,^ Uranium Energy Corp. 269,258 821 * USEC Inc. 553,036 780 * Solazyme Inc. 61,594 719 Integrated Oil & Gas (45.5%) Exxon Mobil Corp. 5,572,378 448,242 Chevron Corp. 2,364,741 243,143 ConocoPhillips 1,425,703 101,681 Occidental Petroleum Corp. 947,025 93,661 Hess Corp. 393,697 23,709 Murphy Oil Corp. 241,191 13,487 Oil & Gas Exploration & Production (23.8%) Anadarko Petroleum Corp. 632,583 51,410 Apache Corp. 488,327 48,559 EOG Resources Inc. 343,124 35,596 Devon Energy Corp. 516,943 33,839 Marathon Oil Corp. 917,578 25,656 Noble Energy Inc. 227,696 22,403 Chesapeake Energy Corp. 852,711 21,608 * Southwestern Energy Co. 451,592 17,183 Range Resources Corp. 210,246 15,077 * Concho Resources Inc. 129,369 13,146 Pioneer Natural Resources Co. 138,645 13,108 Cabot Oil & Gas Corp. 141,816 12,563 EQT Corp. 187,535 11,629 * Denbury Resources Inc. 540,622 9,137 * Newfield Exploration Co. 182,216 8,346 QEP Resources Inc. 239,533 7,821 Cimarex Energy Co. 115,950 7,778 * Whiting Petroleum Corp. 159,608 7,423 * Ultra Petroleum Corp. 208,100 7,327 SM Energy Co. 88,350 7,023 * Plains Exploration & Production Co. 194,493 6,920 * Brigham Exploration Co. 167,180 6,090 Energen Corp. 101,550 5,151 * Continental Resources Inc. 66,272 4,678 * Rosetta Resources Inc. 79,667 4,329 * SandRidge Energy Inc. 546,718 4,018 * Kodiak Oil & Gas Corp. 432,422 3,840 * Energy XXI Bermuda Ltd. 104,877 3,297 Berry Petroleum Co. Class A 71,737 3,148 * Forest Oil Corp. 180,393 2,894 * Bill Barrett Corp. 73,666 2,873 * Gulfport Energy Corp. 86,685 2,752 * Gran Tierra Energy Inc. 417,830 2,666 * McMoRan Exploration Co. 162,157 2,591 * Oasis Petroleum Inc. 84,357 2,570 ^ EXCO Resources Inc. 209,861 2,499 * Northern Oil and Gas Inc. 98,962 2,424 * Stone Energy Corp. 76,793 2,172 * Cobalt International Energy Inc. 202,474 2,164 * Swift Energy Co. 73,572 2,162 * Approach Resources Inc. 67,903 2,124 * Carrizo Oil & Gas Inc. 67,079 1,909 * Petroleum Development Corp. 52,025 1,745 Contango Oil & Gas Co. 24,403 1,537 * Quicksilver Resources Inc. 188,079 1,523 W&T Offshore Inc. 75,850 1,519 * Comstock Resources Inc. 90,425 1,504 * Clayton Williams Energy Inc. 19,222 1,422 * Rex Energy Corp. 85,486 1,381 * Resolute Energy Corp. 98,297 1,332 * Lone Pine Resources Inc. 175,416 1,314 * GeoResources Inc. 45,649 1,301 *,^ Hyperdynamics Corp. 350,233 1,289 *,^ Magnum Hunter Resources Corp. 265,432 1,277 * Goodrich Petroleum Corp. 73,442 1,071 * Petroquest Energy Inc. 154,248 1,060 * Energy Partners Ltd. 76,078 1,051 * Vaalco Energy Inc. 165,177 1,041 * Abraxas Petroleum Corp. 273,500 987 *,^ ATP Oil & Gas Corp. 133,107 977 *,^ BPZ Resources Inc. 298,544 952 * Harvest Natural Resources Inc. 101,955 933 * Venoco Inc. 98,131 915 * Triangle Petroleum Corp. 155,601 895 Penn Virginia Corp. 167,303 887 ^ Houston American Energy Corp. 61,699 864 * Endeavour International Corp. 124,704 862 * TransAtlantic Petroleum Ltd. 681,284 852 * FX Energy Inc. 177,520 847 * Warren Resources Inc. 289,852 826 * Gastar Exploration Ltd. 243,125 778 * Oilsands Quest Inc. 3,476,513 311 * Delta Petroleum Corp. 446,487 281 * Atlas Energy Inc. Escrow 111,051 11 Oil & Gas Refining & Marketing (3.2%) Valero Energy Corp. 743,711 16,562 Marathon Petroleum Corp. 463,453 15,475 HollyFrontier Corp. 304,740 7,085 Sunoco Inc. 166,384 6,457 * Tesoro Corp. 206,695 4,938 World Fuel Services Corp. 103,016 4,416 * CVR Energy Inc. 141,073 2,568 *,^ Clean Energy Fuels Corp. 105,906 1,387 * Western Refining Inc. 112,489 1,338 * Rentech Inc. 866,711 1,291 * Amyris Inc. 74,585 841 * Green Plains Renewable Energy Inc. 77,855 821 Delek US Holdings Inc. 60,798 668 Alon USA Energy Inc. 76,311 652 * Gevo Inc. 101,275 623 Oil & Gas Storage & Transportation (5.0%) El Paso Corp. 989,833 24,756 Spectra Energy Corp. 835,198 24,572 Williams Cos. Inc. 757,278 24,445 * Kinder Morgan Management LLC 117,720 8,331 Southern Union Co. 161,320 6,650 Kinder Morgan Inc. 158,811 4,685 * SemGroup Corp. Class A 71,394 2,010 * Enbridge Energy Management LLC 58,742 1,871 * Cheniere Energy Inc. 175,677 1,774 Targa Resources Corp. 46,017 1,591 Crosstex Energy Inc. 106,474 1,274 Overseas Shipholding Group Inc. 85,231 899 *,^ General Maritime Corp. 164,697 3 Total Common Stocks (Cost $1,805,541) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1,2 Vanguard Market Liquidity Fund (Cost $3,589) 0.135% 3,589,102 3,589 Total Investments (100.5%) (Cost $1,809,130) Other Assets and Liabilities-Net (-0.5%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $3,375,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $3,589,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Energy Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of November 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 2,037,343 — 11 Temporary Cash Investments 3,589 — — Total 2,040,932 — 11 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended November 30, 2011. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stocks Amount valued based on Level 3 Inputs ($000) Balance as of August 31, 2011 — Transfers into Level 3 11 Balance as of November 30, 2011 11 C. At November 30, 2011, the cost of investment securities for tax purposes was $1,809,130,000. Net unrealized appreciation of investment securities for tax purposes was $231,813,000, consisting of unrealized gains of $307,726,000 on securities that had risen in value since their purchase and $75,913,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Financials Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (99.9%) Capital Markets (13.0%) Goldman Sachs Group Inc. 144,060 13,810 Bank of New York Mellon Corp. 369,515 7,191 Morgan Stanley 433,620 6,413 State Street Corp. 151,028 5,988 BlackRock Inc. 28,351 4,877 Franklin Resources Inc. 46,244 4,662 T Rowe Price Group Inc. 76,851 4,362 Charles Schwab Corp. 322,994 3,863 Ameriprise Financial Inc. 70,699 3,246 Invesco Ltd. 135,141 2,737 Northern Trust Corp. 64,931 2,443 * Affiliated Managers Group Inc. 15,560 1,471 Legg Mason Inc. 41,918 1,112 TD Ameritrade Holding Corp. 67,773 1,104 Raymond James Financial Inc. 32,235 961 Ares Capital Corp. 61,456 956 Eaton Vance Corp. 35,570 855 * E*Trade Financial Corp. 85,542 785 SEI Investments Co. 43,708 734 * American Capital Ltd. 103,388 721 Waddell & Reed Financial Inc. Class A 25,737 700 * Stifel Financial Corp. 15,093 478 Federated Investors Inc. Class B 28,281 449 Jefferies Group Inc. 38,844 444 Apollo Investment Corp. 58,683 423 Janus Capital Group Inc. 56,305 372 * Knight Capital Group Inc. Class A 28,149 356 ^ Prospect Capital Corp. 32,724 304 Greenhill & Co. Inc. 7,779 300 Solar Capital Ltd. 10,559 243 * LPL Investment Holdings Inc. 7,992 240 * Financial Engines Inc. 9,905 218 Fifth Street Finance Corp. 21,846 214 Evercore Partners Inc. Class A 6,898 191 Walter Investment Management Corp. 8,428 188 BlackRock Kelso Capital Corp. 21,114 184 ^ Cohen & Steers Inc. 5,744 156 PennantPark Investment Corp. 13,569 144 Main Street Capital Corp. 7,163 140 BGC Partners Inc. Class A 21,980 139 * Virtus Investment Partners Inc. 1,790 136 KBW Inc. 9,928 135 * Investment Technology Group Inc. 12,684 135 Duff & Phelps Corp. Class A 8,318 123 Hercules Technology Growth Capital Inc. 12,946 122 Triangle Capital Corp. 6,711 122 * INTL. FCStone Inc. 4,772 119 * Piper Jaffray Cos. 5,642 117 * HFF Inc. Class A 9,802 110 * Safeguard Scientifics Inc. 6,295 106 Epoch Holding Corp. 4,322 105 MCG Capital Corp. 23,357 103 GFI Group Inc. 22,339 95 * ICG Group Inc. 10,966 94 MVC Capital Inc. 6,995 90 TICC Capital Corp. 9,873 88 Calamos Asset Management Inc. Class A 6,238 74 Capital Southwest Corp. 841 72 GAMCO Investors Inc. 1,415 67 * Ladenburg Thalmann Financial Services Inc. 27,740 65 Golub Capital BDC Inc. 3,968 63 Westwood Holdings Group Inc. 1,623 62 Artio Global Investors Inc. Class A 9,788 57 SWS Group Inc. 8,934 57 * Cowen Group Inc. Class A 19,425 48 Oppenheimer Holdings Inc. Class A 2,979 46 THL Credit Inc. 3,007 36 * Gleacher & Co. Inc. 23,960 31 * FBR & Co. 14,201 27 Pzena Investment Management Inc. Class A 2,770 14 * Penson Worldwide Inc. 3,646 4 Commercial Banks (19.1%) Wells Fargo & Co. 1,503,808 38,888 US Bancorp 575,893 14,927 PNC Financial Services Group Inc. 157,741 8,551 BB&T Corp. 208,955 4,841 Fifth Third Bancorp 276,147 3,339 SunTrust Banks Inc. 160,900 2,917 M&T Bank Corp. 33,954 2,478 KeyCorp 285,710 2,083 * CIT Group Inc. 57,227 1,938 Regions Financial Corp. 377,526 1,552 Comerica Inc. 60,337 1,522 Huntington Bancshares Inc. 259,390 1,362 Zions Bancorporation 55,139 887 East West Bancorp Inc. 44,566 872 Commerce Bancshares Inc. 23,168 863 Cullen/Frost Bankers Inc. 16,468 833 * Signature Bank 13,835 808 Hancock Holding Co. 24,003 733 First Horizon National Corp. 79,646 613 City National Corp. 14,312 607 * SVB Financial Group 12,829 603 Bank of Hawaii Corp. 14,113 600 CapitalSource Inc. 91,885 593 Valley National Bancorp 48,451 572 Fulton Financial Corp. 59,781 560 Associated Banc-Corp 52,386 545 Prosperity Bancshares Inc. 13,416 536 * First Republic Bank 17,504 497 FirstMerit Corp. 32,961 482 * Popular Inc. 309,594 461 TCF Financial Corp. 45,270 455 Iberiabank Corp. 9,111 454 BOK Financial Corp. 8,182 449 Webster Financial Corp. 22,433 442 Umpqua Holdings Corp. 34,541 432 Trustmark Corp. 18,390 411 FNB Corp. 38,152 407 Westamerica Bancorporation 8,600 395 Susquehanna Bancshares Inc. 47,270 374 United Bankshares Inc. 13,714 366 Synovus Financial Corp. 237,351 354 UMB Financial Corp. 9,704 346 National Penn Bancshares Inc. 38,833 323 Old National Bancorp 28,587 321 * Texas Capital Bancshares Inc. 11,094 320 Cathay General Bancorp 22,689 315 Wintrust Financial Corp. 10,643 296 International Bancshares Corp. 16,338 292 Community Bank System Inc. 10,625 281 First Financial Bancorp 17,522 278 Glacier Bancorp Inc. 21,852 262 MB Financial Inc. 15,449 262 First Citizens BancShares Inc. Class A 1,525 262 CVB Financial Corp. 25,532 251 First Financial Bankshares Inc. 7,531 249 Bank of the Ozarks Inc. 8,100 230 BancorpSouth Inc. 22,801 223 Park National Corp. 3,666 223 Columbia Banking System Inc. 11,949 215 First Midwest Bancorp Inc. 22,505 214 NBT Bancorp Inc. 10,013 213 * Investors Bancorp Inc. 15,285 209 PrivateBancorp Inc. Class A 19,706 189 Home Bancshares Inc. 7,015 174 PacWest Bancorp 9,276 173 Chemical Financial Corp. 8,248 170 Boston Private Financial Holdings Inc. 20,694 161 Independent Bank Corp. 6,047 158 S&T Bancorp Inc. 8,553 158 WesBanco Inc. 7,705 151 * Sterling Financial Corp. 9,508 151 First Commonwealth Financial Corp. 31,955 149 Oriental Financial Group Inc. 13,465 148 * Pinnacle Financial Partners Inc. 9,845 148 City Holding Co. 4,463 145 * Western Alliance Bancorp 22,426 141 * Nara Bancorp Inc. 13,824 130 * State Bank Financial Corp. 8,615 129 * Citizens Republic Bancorp Inc. 11,847 128 Sandy Spring Bancorp Inc. 7,155 124 SCBT Financial Corp. 4,230 120 First Busey Corp. 22,473 118 Simmons First National Corp. Class A 4,381 116 Lakeland Financial Corp. 4,686 115 Renasant Corp. 7,682 114 1st Source Corp. 4,530 114 Community Trust Bancorp Inc. 3,950 111 * Central Pacific Financial Corp. 8,163 109 First Financial Corp. 3,139 104 Tompkins Financial Corp. 2,538 102 Washington Trust Bancorp Inc. 4,242 101 Southside Bancshares Inc. 4,526 98 Hudson Valley Holding Corp. 4,715 96 TowneBank 7,262 90 * West Coast Bancorp 5,516 90 Cardinal Financial Corp. 8,193 88 StellarOne Corp. 7,046 86 Tower Bancorp Inc. 3,125 85 Union First Market Bankshares Corp. 6,459 85 SY Bancorp Inc. 3,951 84 Northfield Bancorp Inc. 5,782 83 Sterling Bancorp 9,452 82 Arrow Financial Corp. 3,284 78 * Eagle Bancorp Inc. 5,113 76 Bancfirst Corp. 2,002 74 Univest Corp. of Pennsylvania 4,717 71 Republic Bancorp Inc. Class A 3,248 69 * First Connecticut Bancorp Inc. 5,428 69 Camden National Corp. 2,253 67 Great Southern Bancorp Inc. 2,897 62 Lakeland Bancorp Inc. 7,115 62 Trico Bancshares 4,091 60 * Wilshire Bancorp Inc. 18,392 59 * United Community Banks Inc. 8,148 57 First Bancorp 4,769 56 CoBiz Financial Inc. 10,465 56 First Interstate Bancsystem Inc. 4,729 56 First Community Bancshares Inc. 4,464 55 Heartland Financial USA Inc. 3,560 55 Capital City Bank Group Inc. 3,130 33 * Southwest Bancorp Inc. 5,647 28 Suffolk Bancorp 3,103 27 * Hampton Roads Bankshares Inc. 3,143 10 Consumer Finance (5.1%) American Express Co. 322,071 15,472 Capital One Financial Corp. 137,704 6,150 Discover Financial Services 163,513 3,895 SLM Corp. 154,187 1,986 Cash America International Inc. 8,757 435 * Ezcorp Inc. Class A 13,331 388 * World Acceptance Corp. 4,417 303 * First Cash Financial Services Inc. 8,269 300 * Credit Acceptance Corp. 2,988 245 * DFC Global Corp. 12,586 229 * Green Dot Corp. Class A 6,234 208 Nelnet Inc. Class A 9,035 207 Advance America Cash Advance Centers Inc. 15,251 130 * Netspend Holdings Inc. 10,812 68 * First Marblehead Corp. 18,268 21 Diversified Financial Services (16.0%) JPMorgan Chase & Co. 1,168,924 36,202 Citigroup Inc. 874,937 24,043 Bank of America Corp. 3,038,490 16,529 CME Group Inc. 19,037 4,745 * IntercontinentalExchange Inc. 21,994 2,677 NYSE Euronext 78,412 2,239 Moody's Corp. 61,590 2,138 Leucadia National Corp. 62,419 1,462 * MSCI Inc. Class A 36,020 1,216 * NASDAQ OMX Group Inc. 37,295 979 CBOE Holdings Inc. 27,153 731 * Portfolio Recovery Associates Inc. 5,069 352 * PHH Corp. 16,882 259 MarketAxess Holdings Inc. 8,023 232 Interactive Brokers Group Inc. 13,692 204 * Encore Capital Group Inc. 6,664 145 * PICO Holdings Inc. 6,126 136 * NewStar Financial Inc. 7,743 77 Life Partners Holdings Inc. 3,073 19 Insurance (23.4%) * Berkshire Hathaway Inc. Class B 271,966 21,420 MetLife Inc. 317,014 9,980 Prudential Financial Inc. 145,039 7,345 Travelers Cos. Inc. 125,535 7,061 ACE Ltd. 101,246 7,040 Aflac Inc. 140,051 6,084 Chubb Corp. 85,701 5,780 Marsh & McLennan Cos. Inc. 162,398 4,903 Allstate Corp. 154,811 4,147 Aon Corp. 88,072 4,049 Loews Corp. 96,833 3,721 Progressive Corp. 181,900 3,431 American International Group Inc. 142,451 3,321 Principal Financial Group Inc. 93,894 2,266 Hartford Financial Services Group Inc. 127,076 2,257 Unum Group 90,895 2,046 Lincoln National Corp. 92,423 1,865 XL Group plc Class A 89,290 1,841 Willis Group Holdings plc 49,335 1,740 * Arch Capital Group Ltd. 39,932 1,508 Everest Re Group Ltd. 16,272 1,428 Cincinnati Financial Corp. 46,441 1,377 Torchmark Corp. 31,483 1,341 PartnerRe Ltd. 19,224 1,263 WR Berkley Corp. 35,687 1,217 Axis Capital Holdings Ltd. 36,839 1,176 Reinsurance Group of America Inc. Class A 22,176 1,142 RenaissanceRe Holdings Ltd. 15,485 1,137 * Markel Corp. 2,768 1,111 Assurant Inc. 28,310 1,111 Arthur J Gallagher & Co. 33,837 1,048 Transatlantic Holdings Inc. 18,716 1,023 Fidelity National Financial Inc. Class A 63,667 1,010 * Genworth Financial Inc. Class A 147,325 971 HCC Insurance Holdings Inc. 32,929 885 White Mountains Insurance Group Ltd. 2,054 872 American Financial Group Inc. 22,503 810 Brown & Brown Inc. 36,388 759 ProAssurance Corp. 8,639 688 Allied World Assurance Co. Holdings AG 10,839 645 Erie Indemnity Co. Class A 8,680 640 Old Republic International Corp. 73,938 608 Validus Holdings Ltd. 19,313 581 Aspen Insurance Holdings Ltd. 21,316 565 Protective Life Corp. 25,337 562 Alleghany Corp. 1,850 533 Alterra Capital Holdings Ltd. 22,205 510 Hanover Insurance Group Inc. 13,718 495 Assured Guaranty Ltd. 49,756 483 * CNO Financial Group Inc. 74,751 472 StanCorp Financial Group Inc. 13,329 470 * MBIA Inc. 44,212 429 Kemper Corp. 15,400 424 Delphi Financial Group Inc. 14,658 403 RLI Corp. 5,668 402 Endurance Specialty Holdings Ltd. 10,934 395 Platinum Underwriters Holdings Ltd. 11,245 387 Mercury General Corp. 8,256 371 First American Financial Corp. 31,576 366 Montpelier Re Holdings Ltd. 18,463 314 Primerica Inc. 11,917 274 Argo Group International Holdings Ltd. 9,319 273 * Enstar Group Ltd. 2,649 268 Selective Insurance Group Inc. 16,247 268 Tower Group Inc. 11,688 245 Symetra Financial Corp. 25,123 237 * Greenlight Capital Re Ltd. Class A 9,089 217 Amtrust Financial Services Inc. 8,169 217 Harleysville Group Inc. 3,642 215 Infinity Property & Casualty Corp. 3,612 207 Employers Holdings Inc. 11,307 196 American Equity Investment Life Holding Co. 16,838 186 * National Financial Partners Corp. 12,732 176 American National Insurance Co. 2,410 173 * Navigators Group Inc. 3,579 167 Safety Insurance Group Inc. 3,929 164 Meadowbrook Insurance Group Inc. 15,554 159 FBL Financial Group Inc. Class A 4,528 154 Horace Mann Educators Corp. 12,253 150 Flagstone Reinsurance Holdings SA 17,920 147 Maiden Holdings Ltd. 16,687 145 * AMERISAFE Inc. 5,660 133 United Fire & Casualty Co. 6,611 129 National Western Life Insurance Co. Class A 803 116 * Hilltop Holdings Inc. 13,009 110 * Citizens Inc. 11,774 101 * eHealth Inc. 6,434 98 OneBeacon Insurance Group Ltd. Class A 6,132 94 * Global Indemnity plc 4,103 77 * Phoenix Cos. Inc. 35,892 65 State Auto Financial Corp. 5,002 60 Presidential Life Corp. 5,680 58 Stewart Information Services Corp. 5,276 56 Baldwin & Lyons Inc. 2,412 53 National Interstate Corp. 2,086 49 Kansas City Life Insurance Co. 1,304 42 Donegal Group Inc. Class A 2,379 32 EMC Insurance Group Inc. 1,538 31 Crawford & Co. Class B 3,768 24 Crawford & Co. Class A 4,846 20 Universal Insurance Holdings Inc. 475 2 SeaBright Holdings Inc. 155 1 Real Estate Investment Trusts (21.0%) Simon Property Group Inc. 87,988 10,940 Public Storage 43,438 5,729 Equity Residential 88,906 4,907 HCP Inc. 122,065 4,718 Annaly Capital Management Inc. 290,616 4,670 Ventas Inc. 81,946 4,323 Boston Properties Inc. 44,056 4,202 ProLogis Inc. 137,702 3,831 Vornado Realty Trust 49,738 3,703 AvalonBay Communities Inc. 28,163 3,516 Host Hotels & Resorts Inc. 211,785 2,997 Health Care REIT Inc. 56,815 2,850 Weyerhaeuser Co. 161,795 2,717 Macerich Co. 39,458 1,977 Kimco Realty Corp. 122,235 1,928 American Capital Agency Corp. 66,139 1,898 Digital Realty Trust Inc. 29,854 1,896 General Growth Properties Inc. 130,735 1,841 Plum Creek Timber Co. Inc. 48,581 1,790 SL Green Realty Corp. 25,680 1,691 Federal Realty Investment Trust 18,882 1,670 UDR Inc. 65,750 1,545 Rayonier Inc. 36,483 1,483 Essex Property Trust Inc. 10,191 1,354 Realty Income Corp. 39,966 1,353 Camden Property Trust 21,433 1,237 Alexandria Real Estate Equities Inc. 18,501 1,213 BRE Properties Inc. 22,485 1,094 Taubman Centers Inc. 17,372 1,083 Senior Housing Properties Trust 48,314 1,059 Liberty Property Trust 34,581 1,031 Regency Centers Corp. 26,966 1,002 Duke Realty Corp. 75,866 880 Piedmont Office Realty Trust Inc. Class A 52,113 867 BioMed Realty Trust Inc. 46,327 825 American Campus Communities Inc. 20,946 824 Chimera Investment Corp. 308,558 824 Hospitality Properties Trust 36,998 815 National Retail Properties Inc. 30,640 811 Home Properties Inc. 14,289 785 Apartment Investment & Management Co. 35,896 782 DDR Corp. 66,428 777 MFA Financial Inc. 106,717 734 Tanger Factory Outlet Centers 25,814 732 Weingarten Realty Investors 34,519 714 Equity Lifestyle Properties Inc. 11,507 711 Mack-Cali Realty Corp. 26,037 663 Douglas Emmett Inc. 36,407 655 Mid-America Apartment Communities Inc. 11,218 643 Extra Space Storage Inc. 26,595 641 Kilroy Realty Corp. 17,498 632 Entertainment Properties Trust 13,995 626 Highwoods Properties Inc. 21,641 624 CBL & Associates Properties Inc. 42,266 604 Post Properties Inc. 15,049 602 Hatteras Financial Corp. 22,448 602 LaSalle Hotel Properties 25,414 595 Omega Healthcare Investors Inc. 30,444 546 Invesco Mortgage Capital Inc. 34,527 544 Washington REIT 19,825 539 Starwood Property Trust Inc. 28,087 501 Colonial Properties Trust 24,834 493 RLJ Lodging Trust 28,683 459 Corporate Office Properties Trust 21,493 448 DiamondRock Hospitality Co. 50,320 442 DuPont Fabros Technology Inc. 18,424 415 CommonWealth REIT 24,621 412 Healthcare Realty Trust Inc. 23,350 411 Two Harbors Investment Corp. 42,197 395 Potlatch Corp. 12,013 386 DCT Industrial Trust Inc. 74,087 356 Brandywine Realty Trust 40,809 355 Sovran Self Storage Inc. 8,324 347 EastGroup Properties Inc. 8,105 345 CubeSmart 34,267 342 CYS Investments Inc. 24,924 327 Lexington Realty Trust 42,696 324 Medical Properties Trust Inc. 33,664 322 Equity One Inc. 19,019 318 Capstead Mortgage Corp. 25,379 317 PS Business Parks Inc. 5,945 313 National Health Investors Inc. 7,149 302 Pebblebrook Hotel Trust 15,446 286 Glimcher Realty Trust 32,281 281 * Sunstone Hotel Investors Inc. 35,842 273 LTC Properties Inc. 9,158 263 Education Realty Trust Inc. 27,131 253 Acadia Realty Trust 12,856 252 Government Properties Income Trust 11,420 248 Alexander's Inc. 619 246 Redwood Trust Inc. 23,765 245 Franklin Street Properties Corp. 22,277 243 Anworth Mortgage Asset Corp. 38,384 243 * First Industrial Realty Trust Inc. 24,999 237 * Strategic Hotels & Resorts Inc. 44,571 224 CreXus Investment Corp. 22,073 215 Sun Communities Inc. 5,995 214 Associated Estates Realty Corp. 12,674 205 Inland Real Estate Corp. 26,985 200 Hersha Hospitality Trust Class A 45,985 198 First Potomac Realty Trust 15,057 192 Investors Real Estate Trust 24,026 169 Cousins Properties Inc. 28,084 167 ARMOUR Residential REIT Inc. 22,983 164 American Assets Trust Inc. 7,502 155 Retail Opportunity Investments Corp. 12,760 150 Pennsylvania REIT 15,981 149 Colony Financial Inc. 10,017 148 * iStar Financial Inc. 25,441 141 Chesapeake Lodging Trust 8,861 141 Newcastle Investment Corp. 30,886 137 PennyMac Mortgage Investment Trust 8,465 136 Universal Health Realty Income Trust 3,628 134 Ashford Hospitality Trust Inc. 16,528 132 Getty Realty Corp. 8,067 129 NorthStar Realty Finance Corp. 29,010 127 Saul Centers Inc. 3,624 127 Sabra Health Care REIT Inc. 10,781 114 Urstadt Biddle Properties Inc. Class A 6,435 109 Resource Capital Corp. 19,765 105 Dynex Capital Inc. 11,536 103 Coresite Realty Corp. 6,025 101 Ramco-Gershenson Properties Trust 11,210 95 Campus Crest Communities Inc. 9,390 95 * FelCor Lodging Trust Inc. 34,612 91 Excel Trust Inc. 7,740 85 Winthrop Realty Trust 9,057 85 CapLease Inc. 20,056 83 Hudson Pacific Properties Inc. 6,095 78 Kite Realty Group Trust 18,201 77 Monmouth Real Estate Investment Corp. Class A 8,647 73 Apollo Commercial Real Estate Finance Inc. 5,328 72 Parkway Properties Inc. 6,795 69 Cedar Realty Trust Inc. 17,015 57 Cogdell Spencer Inc. 14,837 56 Summit Hotel Properties Inc. 5,682 48 Real Estate Management & Development (0.7%) * CBRE Group Inc. Class A 87,844 1,477 Jones Lang LaSalle Inc. 13,118 845 * Forest City Enterprises Inc. Class A 39,733 482 * Howard Hughes Corp. 8,015 370 * St. Joe Co. 20,671 297 * Altisource Portfolio Solutions SA 5,846 278 * Forestar Group Inc. 10,387 158 * Tejon Ranch Co. 4,394 108 Kennedy-Wilson Holdings Inc. 9,285 103 * Avatar Holdings Inc. 2,677 16 Consolidated-Tomoka Land Co. 405 11 Thrifts & Mortgage Finance (1.6%) New York Community Bancorp Inc. 131,377 1,582 People's United Financial Inc. 113,068 1,408 Hudson City Bancorp Inc. 142,407 796 First Niagara Financial Group Inc. 88,374 778 Capitol Federal Financial Inc. 50,555 572 Washington Federal Inc. 33,034 430 * Ocwen Financial Corp. 30,184 398 Northwest Bancshares Inc. 30,900 384 * TFS Financial Corp. 27,893 258 Provident Financial Services Inc. 16,377 214 Oritani Financial Corp. 16,251 211 Astoria Financial Corp. 26,749 202 BankUnited Inc. 8,773 190 * MGIC Investment Corp. 54,815 158 Trustco Bank Corp. NY 27,567 145 Brookline Bancorp Inc. 17,718 142 ViewPoint Financial Group 10,613 136 Flushing Financial Corp. 9,141 118 Berkshire Hills Bancorp Inc. 5,687 113 Dime Community Bancshares Inc. 9,033 107 * Beneficial Mutual Bancorp Inc. 11,133 97 Rockville Financial Inc. 8,827 90 Radian Group Inc. 41,019 89 United Financial Bancorp Inc. 4,517 76 WSFS Financial Corp. 2,065 75 Provident New York Bancorp 10,743 75 * Walker & Dunlop Inc. 5,052 64 Territorial Bancorp Inc. 3,069 61 Westfield Financial Inc. 7,804 57 Home Federal Bancorp Inc. 4,804 52 Bank Mutual Corp. 13,774 47 First Financial Holdings Inc. 4,749 39 * Flagstar Bancorp Inc. 67,726 35 * Doral Financial Corp. 36,604 31 Roma Financial Corp. 2,557 25 * PMI Group Inc. 46,429 1 Total Common Stocks (Cost $833,054) Market Value Coupon Shares ($000) Temporary Cash Investments (0.1%) 1,2 Vanguard Market Liquidity Fund (Cost $443) 0.135% 443,084 443 Total Investments (100.0%) (Cost $833,497) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $218,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $224,000 of collateral received for securities on loan. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Financials Index Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $833,497,000. Net unrealized depreciation of investment securities for tax purposes was $244,836,000, consisting of unrealized gains of $19,023,000 on securities that had risen in value since their purchase and $263,859,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Health Care Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Food Products (0.0%) Smart Balance Inc. 10,018 178 Biotechnology (13.7%) Amgen Inc. 445,569 25,803 * Gilead Sciences Inc. 371,825 14,817 * Celgene Corp. 221,261 13,957 * Biogen Idec Inc. 111,165 12,778 * Alexion Pharmaceuticals Inc. 89,010 6,111 * Pharmasset Inc. 32,741 4,289 * Vertex Pharmaceuticals Inc. 100,387 2,910 * Regeneron Pharmaceuticals Inc. 34,535 2,052 * BioMarin Pharmaceutical Inc. 53,923 1,867 * Onyx Pharmaceuticals Inc. 30,733 1,355 * Cubist Pharmaceuticals Inc. 29,530 1,139 * Cepheid Inc. 30,243 1,037 * United Therapeutics Corp. 25,308 1,035 * Theravance Inc. 38,883 908 * Myriad Genetics Inc. 41,174 875 * Seattle Genetics Inc. 47,122 784 * Ariad Pharmaceuticals Inc. 63,451 767 * Incyte Corp. Ltd. 54,798 755 * Medivation Inc. 15,923 732 * Alkermes plc 47,074 720 * Human Genome Sciences Inc. 91,001 698 * Amylin Pharmaceuticals Inc. 63,132 682 * Dendreon Corp. 71,802 620 * InterMune Inc. 26,351 479 * Immunogen Inc. 36,838 448 * Acorda Therapeutics Inc. 18,902 438 PDL BioPharma Inc. 67,066 429 * Halozyme Therapeutics Inc. 39,307 373 * Pharmacyclics Inc. 23,354 356 * Spectrum Pharmaceuticals Inc. 25,078 347 * Opko Health Inc. 68,008 337 * Isis Pharmaceuticals Inc. 45,292 336 * Ironwood Pharmaceuticals Inc. 27,229 329 * Momenta Pharmaceuticals Inc. 20,714 312 * Exelixis Inc. 61,031 281 * Rigel Pharmaceuticals Inc. 34,420 262 * Idenix Pharmaceuticals Inc. 33,076 251 * AVEO Pharmaceuticals Inc. 14,597 247 * NPS Pharmaceuticals Inc. 41,080 233 * Micromet Inc. 35,187 216 * Ardea Biosciences Inc. 11,480 214 * Exact Sciences Corp. 24,825 211 * Emergent Biosolutions Inc. 11,890 203 * Genomic Health Inc. 7,042 191 * Dynavax Technologies Corp. 57,526 179 * Neurocrine Biosciences Inc. 23,804 156 * Protalix BioTherapeutics Inc. 24,581 149 * Achillion Pharmaceuticals Inc. 21,900 146 * Arqule Inc. 24,298 136 * ZIOPHARM Oncology Inc. 26,072 136 *,^ MannKind Corp. 40,634 124 * Alnylam Pharmaceuticals Inc. 17,074 121 * Enzon Pharmaceuticals Inc. 16,421 116 * Immunomedics Inc. 34,526 116 * Arena Pharmaceuticals Inc. 69,648 110 * Progenics Pharmaceuticals Inc. 15,216 102 * Geron Corp. 60,983 102 * Lexicon Pharmaceuticals Inc. 86,727 101 * Ligand Pharmaceuticals Inc. Class B 8,562 100 * Raptor Pharmaceutical Corp. 18,035 100 * Targacept Inc. 13,226 99 * Cell Therapeutics Inc. 88,515 99 * Savient Pharmaceuticals Inc. 33,633 84 * PROLOR Biotech Inc. 16,502 72 * Sangamo Biosciences Inc. 23,515 71 * Metabolix Inc. 14,686 70 * Novavax Inc. 46,726 64 * Dyax Corp. 44,051 63 * Biotime Inc. 11,106 50 * Allos Therapeutics Inc. 37,220 50 * Codexis Inc. 9,085 44 * Trius Therapeutics Inc. 5,570 41 * SIGA Technologies Inc. 18,161 38 * Osiris Therapeutics Inc. 7,846 37 * BioMimetic Therapeutics Inc. 9,679 30 * Orexigen Therapeutics Inc. 16,063 29 * Nabi Biopharmaceuticals 13,806 25 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 8,685 8 * Biospecifics Technologies Corp. 301 5 * Lexicon Pharmaceuticals Inc. Rights Exp. 12/21/2011 86,727 3 Health Care Equipment & Supplies (16.4%) Medtronic Inc. 511,349 18,628 Baxter International Inc. 274,368 14,174 Covidien plc 238,489 10,863 * Intuitive Surgical Inc. 18,905 8,209 Becton Dickinson and Co. 105,298 7,769 Stryker Corp. 140,466 6,859 St. Jude Medical Inc. 158,955 6,110 * Zimmer Holdings Inc. 92,342 4,668 * Boston Scientific Corp. 738,048 4,354 * Edwards Lifesciences Corp. 55,489 3,664 CR Bard Inc. 41,795 3,644 * Varian Medical Systems Inc. 56,534 3,518 * CareFusion Corp. 107,545 2,665 DENTSPLY International Inc. 68,241 2,464 * Hologic Inc. 126,431 2,226 * IDEXX Laboratories Inc. 27,594 2,075 * ResMed Inc. 73,515 1,915 * Gen-Probe Inc. 23,273 1,466 Cooper Cos. Inc. 23,026 1,411 * Sirona Dental Systems Inc. 27,014 1,200 Teleflex Inc. 19,714 1,200 Hill-Rom Holdings Inc. 30,376 960 * Alere Inc. 39,084 914 * Thoratec Corp. 28,895 879 STERIS Corp. 28,408 854 * Align Technology Inc. 30,322 743 * Haemonetics Corp. 12,336 731 West Pharmaceutical Services Inc. 16,208 624 * Volcano Corp. 25,115 620 Masimo Corp. 25,883 535 * Zoll Medical Corp. 10,554 486 * NxStage Medical Inc. 20,934 410 * Insulet Corp. 21,722 404 * MAKO Surgical Corp. 13,731 395 * Arthrocare Corp. 13,097 390 Meridian Bioscience Inc. 19,736 378 * Neogen Corp. 10,657 375 * Cyberonics Inc. 12,195 370 * CONMED Corp. 13,583 357 Analogic Corp. 6,113 342 * Integra LifeSciences Holdings Corp. 10,352 333 * HeartWare International Inc. 4,658 321 * ABIOMED Inc. 15,433 311 * Orthofix International NV 8,923 306 * Abaxis Inc. 10,763 298 Invacare Corp. 14,049 289 * Wright Medical Group Inc. 18,796 276 * SonoSite Inc. 6,627 274 * ICU Medical Inc. 6,005 264 * NuVasive Inc. 19,030 263 * Merit Medical Systems Inc. 18,825 261 * Quidel Corp. 14,305 260 * DexCom Inc. 32,093 257 * Greatbatch Inc. 11,264 249 * Endologix Inc. 19,163 217 * OraSure Technologies Inc. 21,217 202 Atrion Corp. 777 189 Cantel Medical Corp. 7,015 185 * AngioDynamics Inc. 11,830 179 * Staar Surgical Co. 16,990 167 * Conceptus Inc. 14,317 157 * Symmetry Medical Inc. 17,530 137 * Unilife Corp. 33,186 136 * Accuray Inc. 30,163 121 * Tornier NV 6,665 120 * Antares Pharma Inc. 44,710 117 * Natus Medical Inc. 13,731 115 * RTI Biologics Inc. 24,766 106 * Kensey Nash Corp. 3,840 98 * SurModics Inc. 7,786 97 * Neoprobe Corp. 38,237 95 * Palomar Medical Technologies Inc. 8,435 70 * Exactech Inc. 3,858 58 * Stereotaxis Inc. 5,285 5 * Alimera Sciences Inc. 3,665 5 Health Care Providers & Services (19.7%) UnitedHealth Group Inc. 518,726 25,298 WellPoint Inc. 173,788 12,261 * Medco Health Solutions Inc. 185,825 10,531 * Express Scripts Inc. 223,556 10,205 McKesson Corp. 118,659 9,648 Aetna Inc. 179,683 7,514 Humana Inc. 80,392 7,129 Cardinal Health Inc. 166,035 7,050 Cigna Corp. 137,679 6,090 AmerisourceBergen Corp. Class A 129,694 4,818 Quest Diagnostics Inc. 76,376 4,480 * Laboratory Corp. of America Holdings 48,863 4,189 * DaVita Inc. 44,974 3,426 * Henry Schein Inc. 44,464 2,861 * Coventry Health Care Inc. 71,662 2,289 * HCA Holdings Inc. 84,047 2,049 Omnicare Inc. 55,828 1,821 Universal Health Services Inc. Class B 43,704 1,758 * Healthspring Inc. 30,976 1,692 * Mednax Inc. 23,607 1,591 Patterson Cos. Inc. 47,359 1,429 * AMERIGROUP Corp. 23,865 1,364 * Health Net Inc. 43,563 1,357 * HMS Holdings Corp. 40,675 1,234 * WellCare Health Plans Inc. 20,499 1,198 * Catalyst Health Solutions Inc. 21,539 1,120 * Tenet Healthcare Corp. 235,560 1,095 Lincare Holdings Inc. 45,464 1,078 * Health Management Associates Inc. Class A 121,801 1,001 * LifePoint Hospitals Inc. 25,238 990 Owens & Minor Inc. 30,687 945 * Centene Corp. 24,132 934 * Community Health Systems Inc. 45,647 907 * HealthSouth Corp. 45,781 791 * Magellan Health Services Inc. 15,476 784 * Brookdale Senior Living Inc. Class A 50,005 778 * VCA Antech Inc. 39,466 776 * PSS World Medical Inc. 26,724 652 Chemed Corp. 10,249 550 * Air Methods Corp. 5,464 441 * MWI Veterinary Supply Inc. 5,756 398 * Amsurg Corp. Class A 15,108 394 *,^ Accretive Health Inc. 16,122 372 * IPC The Hospitalist Co. Inc. 7,935 366 * Kindred Healthcare Inc. 25,074 311 * Team Health Holdings Inc. 13,957 306 * Molina Healthcare Inc. 13,155 287 * Select Medical Holdings Corp. 26,702 232 * Hanger Orthopedic Group Inc. 14,448 231 Landauer Inc. 4,475 227 * PharMerica Corp. 14,187 222 * Emeritus Corp. 13,797 219 Universal American Corp. 16,382 215 * Triple-S Management Corp. Class B 9,421 184 * Amedisys Inc. 14,008 166 National Healthcare Corp. 3,923 163 * Corvel Corp. 3,383 161 Ensign Group Inc. 6,582 156 * Vanguard Health Systems Inc. 14,884 152 * Bio-Reference Labs Inc. 12,144 151 Assisted Living Concepts Inc. Class A 9,492 130 * Sunrise Senior Living Inc. 24,733 124 * MedQuist Holdings Inc. 13,084 122 * BioScrip Inc. 19,871 122 * LHC Group Inc. 7,524 105 * Healthways Inc. 16,012 104 * ExamWorks Group Inc. 14,849 100 * Gentiva Health Services Inc. 14,006 82 * AMN Healthcare Services Inc. 14,785 68 * Cross Country Healthcare Inc. 13,117 68 * Almost Family Inc. 4,001 60 * Skilled Healthcare Group Inc. 9,142 39 * Sun Healthcare Group Inc. 11,217 35 * Alliance HealthCare Services Inc. 44 — Health Care Technology (1.2%) * Cerner Corp. 69,293 4,225 * Allscripts Healthcare Solutions Inc. 91,557 1,782 * athenahealth Inc. 15,889 944 Quality Systems Inc. 19,588 692 * Omnicell Inc. 15,879 257 Computer Programs & Systems Inc. 5,024 228 * MedAssets Inc. 22,601 216 * Medidata Solutions Inc. 9,945 201 * HealthStream Inc. 9,155 154 * Merge Healthcare Inc. 25,604 138 * Transcend Services Inc. 4,637 126 * Epocrates Inc. 7,450 64 Life Sciences Tools & Services (4.5%) * Thermo Fisher Scientific Inc. 184,380 8,712 * Agilent Technologies Inc. 167,803 6,293 * Waters Corp. 44,138 3,531 * Life Technologies Corp. 87,017 3,370 * Mettler-Toledo International Inc. 15,492 2,476 Pharmaceutical Product Development Inc. 52,184 1,733 * Illumina Inc. 60,022 1,670 * Covance Inc. 29,143 1,338 Techne Corp. 16,944 1,143 PerkinElmer Inc. 54,282 1,027 * Bio-Rad Laboratories Inc. Class A 9,332 880 * Charles River Laboratories International Inc. 22,300 632 * PAREXEL International Corp. 28,361 569 * Bruker Corp. 35,897 449 * Luminex Corp. 18,159 377 * Sequenom Inc. 47,557 199 * Affymetrix Inc. 31,671 143 * eResearchTechnology Inc. 23,630 108 * Fluidigm Corp. 7,764 105 * Pacific Biosciences of California Inc. 16,582 47 * Enzo Biochem Inc. 16,415 40 * Complete Genomics Inc. 7,352 27 * Albany Molecular Research Inc. 9,966 23 Pharmaceuticals (44.5%) Johnson & Johnson 1,321,348 85,518 Pfizer Inc. 3,761,947 75,502 Merck & Co. Inc. 1,485,476 53,106 Abbott Laboratories 750,377 40,933 Bristol-Myers Squibb Co. 822,240 26,904 Eli Lilly & Co. 502,243 19,010 Allergan Inc. 148,288 12,415 * Watson Pharmaceuticals Inc. 64,741 4,184 * Mylan Inc. 205,423 4,012 * Forest Laboratories Inc. 132,304 3,964 Perrigo Co. 40,334 3,949 * Hospira Inc. 80,638 2,273 * Endo Pharmaceuticals Holdings Inc. 56,027 1,918 * Questcor Pharmaceuticals Inc. 28,643 1,288 * Salix Pharmaceuticals Ltd. 28,530 1,259 * Warner Chilcott plc Class A 67,179 1,056 Medicis Pharmaceutical Corp. Class A 29,656 968 * Viropharma Inc. 36,446 875 * Impax Laboratories Inc. 29,811 600 * Par Pharmaceutical Cos. Inc. 17,621 571 * Medicines Co. 25,786 488 * Vivus Inc. 42,882 434 * Auxilium Pharmaceuticals Inc. 22,856 398 * Jazz Pharmaceuticals Inc. 9,067 359 * Akorn Inc. 31,676 341 * Nektar Therapeutics 54,518 273 * Optimer Pharmaceuticals Inc. 21,007 242 * Hi-Tech Pharmacal Co. Inc. 4,521 188 * AVANIR Pharmaceuticals Inc. 53,399 131 * MAP Pharmaceuticals Inc. 9,511 131 * Depomed Inc. 25,696 125 * Cadence Pharmaceuticals Inc. 27,858 122 * Endocyte Inc. 11,170 115 * Sagent Pharmaceuticals Inc. 4,721 98 * Aegerion Pharmaceuticals Inc. 5,631 90 * Obagi Medical Products Inc. 8,731 88 * XenoPort Inc. 15,303 73 Pain Therapeutics Inc. 17,950 69 * Ampio Pharmaceuticals Inc. 7,683 56 * Pozen Inc. 11,934 48 * Durect Corp. 34,423 47 * Sucampo Pharmaceuticals Inc. Class A 782 3 Total Common Stocks (Cost $796,551) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $235) 0.135% 235,068 235 Total Investments (100.0%) (Cost $796,786) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $192,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $202,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of November 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 773,053 3 8 Temporary Cash Investments 235 — — Total 773,288 3 8 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended November 30, 2011. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stock Amount valued based on Level 3 Inputs ($000) Balance as of August 31, 2011 8 Change in Unrealized Appreciation (Depreciation) — Balance as of November 30, 2011 8 C. At November 30, 2011, the cost of investment securities for tax purposes was $796,786,000. Net unrealized depreciation of investment securities for tax purposes was $23,487,000, consisting of unrealized gains of $58,400,000 on securities that had risen in value since their purchase and $81,887,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Industrials Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (99.9%) Aerospace & Defense (21.1%) United Technologies Corp. 257,128 19,696 Boeing Co. 209,699 14,404 Honeywell International Inc. 221,393 11,988 Precision Castparts Corp. 42,899 7,068 Lockheed Martin Corp. 84,970 6,640 General Dynamics Corp. 91,589 6,050 Raytheon Co. 105,324 4,800 Goodrich Corp. 37,233 4,543 Northrop Grumman Corp. 78,678 4,490 Rockwell Collins Inc. 45,769 2,513 L-3 Communications Holdings Inc. 31,389 2,081 Textron Inc. 82,604 1,605 * TransDigm Group Inc. 14,191 1,368 * BE Aerospace Inc. 29,189 1,137 Triumph Group Inc. 13,128 781 * Hexcel Corp. 29,359 732 * Spirit Aerosystems Holdings Inc. Class A 35,289 689 * Teledyne Technologies Inc. 10,373 588 Alliant Techsystems Inc. 9,813 577 ITT Corp. 26,265 530 * Moog Inc. Class A 11,854 496 * Esterline Technologies Corp. 9,077 489 Exelis Inc. 52,002 465 Curtiss-Wright Corp. 13,269 437 * Huntington Ingalls Industries Inc. 13,745 436 HEICO Corp. Class A 7,032 288 * Orbital Sciences Corp. 17,394 258 AAR Corp. 11,868 217 * Ceradyne Inc. 7,034 209 American Science & Engineering Inc. 2,773 203 Cubic Corp. 4,756 202 HEICO Corp. 3,252 193 * DigitalGlobe Inc. 10,949 163 * Aerovironment Inc. 5,212 159 National Presto Industries Inc. 1,429 135 * GeoEye Inc. 5,912 112 * Taser International Inc. 18,069 109 * Astronics Corp. 2,761 98 * GenCorp Inc. 13,060 71 Ducommun Inc. 2,999 36 * KEYW Holding Corp. 3,760 31 Air Freight & Logistics (6.7%) United Parcel Service Inc. Class B 219,391 15,741 FedEx Corp. 89,756 7,457 CH Robinson Worldwide Inc. 49,119 3,365 Expeditors International of Washington Inc. 63,247 2,752 UTi Worldwide Inc. 30,430 474 * Atlas Air Worldwide Holdings Inc. 7,793 329 * HUB Group Inc. Class A 10,946 326 Forward Air Corp. 8,888 285 * Air Transport Services Group Inc. 16,231 79 * Pacer International Inc. 10,444 45 Airlines (1.7%) * Delta Air Lines Inc. 252,088 2,047 Southwest Airlines Co. 239,472 2,007 * United Continental Holdings Inc. 98,678 1,773 * Alaska Air Group Inc. 10,735 745 * JetBlue Airways Corp. 74,632 307 * Allegiant Travel Co. Class A 4,530 236 * US Airways Group Inc. 48,329 228 SkyWest Inc. 15,727 191 * Spirit Airlines Inc. 6,478 105 * Hawaiian Holdings Inc. 14,119 84 * Republic Airways Holdings Inc. 13,602 52 Building Products (1.2%) Masco Corp. 107,441 1,029 * Owens Corning 34,925 1,002 * Fortune Brands Home & Security Inc. 41,296 689 AO Smith Corp. 11,494 451 Lennox International Inc. 13,479 447 Simpson Manufacturing Co. Inc. 11,504 381 Armstrong World Industries Inc. 6,059 240 * USG Corp. 22,005 215 Quanex Building Products Corp. 11,281 170 Griffon Corp. 15,986 150 Universal Forest Products Inc. 5,223 146 AAON Inc. 5,519 121 * Gibraltar Industries Inc. 8,098 110 Apogee Enterprises Inc. 8,380 89 * Trex Co. Inc. 3,891 87 * Ameresco Inc. Class A 4,299 51 American Woodmark Corp. 2,704 34 Commercial Services & Supplies (5.5%) Waste Management Inc. 133,571 4,181 Republic Services Inc. Class A 89,720 2,463 * Stericycle Inc. 24,367 1,974 Iron Mountain Inc. 54,457 1,654 Pitney Bowes Inc. 60,208 1,122 Cintas Corp. 35,171 1,069 Waste Connections Inc. 32,081 1,051 * Clean Harbors Inc. 14,266 855 RR Donnelley & Sons Co. 55,936 840 Avery Dennison Corp. 30,167 791 * Copart Inc. 17,417 783 * Corrections Corp. of America 31,898 670 Covanta Holding Corp. 38,308 572 United Stationers Inc. 12,569 422 * Tetra Tech Inc. 18,553 415 Rollins Inc. 17,488 388 Mine Safety Appliances Co. 10,332 364 Herman Miller Inc. 16,466 355 Deluxe Corp. 15,314 350 HNI Corp. 13,303 349 * Geo Group Inc. 19,546 346 Brink's Co. 13,852 341 Healthcare Services Group Inc. 18,790 339 ABM Industries Inc. 15,027 327 Unifirst Corp. 4,465 258 Knoll Inc. 14,192 215 * Mobile Mini Inc. 11,369 205 * SYKES Enterprises Inc. 12,549 204 Steelcase Inc. Class A 25,798 202 Interface Inc. Class A 17,309 199 McGrath Rentcorp 6,826 191 G&K Services Inc. Class A 5,574 167 * KAR Auction Services Inc. 12,193 160 * ACCO Brands Corp. 16,322 154 * Consolidated Graphics Inc. 2,985 152 * Team Inc. 5,516 151 Quad/Graphics Inc. 8,316 133 Ennis Inc. 7,730 115 Viad Corp. 6,093 113 * Swisher Hygiene Inc. 28,265 109 US Ecology Inc. 5,424 100 Multi-Color Corp. 3,594 94 * Standard Parking Corp. 4,761 86 * M&F Worldwide Corp. 3,418 85 * InnerWorkings Inc. 9,029 82 * EnergySolutions Inc. 23,633 75 Schawk Inc. Class A 4,560 58 * EnerNOC Inc. 5,800 57 * Cenveo Inc. 16,699 51 * American Reprographics Co. 10,148 48 Kimball International Inc. Class B 7,719 47 * Metalico Inc. 12,625 45 Construction & Engineering (2.6%) Fluor Corp. 51,768 2,838 * Jacobs Engineering Group Inc. 37,992 1,578 KBR Inc. 44,912 1,298 * Quanta Services Inc. 61,780 1,272 * URS Corp. 23,710 857 * AECOM Technology Corp. 31,923 685 * Foster Wheeler AG 35,873 665 * Shaw Group Inc. 21,459 533 EMCOR Group Inc. 19,905 510 * MasTec Inc. 17,660 283 Granite Construction Inc. 10,366 258 * Dycom Industries Inc. 10,122 203 * Aegion Corp. Class A 11,813 179 * Tutor Perini Corp. 9,069 150 * Layne Christensen Co. 5,839 146 Primoris Services Corp. 8,360 119 Comfort Systems USA Inc. 11,228 117 * MYR Group Inc. 5,956 104 Great Lakes Dredge & Dock Corp. 16,528 100 * Furmanite Corp. 10,339 70 * Northwest Pipe Co. 2,766 64 * Sterling Construction Co. Inc. 4,648 59 * Michael Baker Corp. 2,458 49 * Orion Marine Group Inc. 7,994 48 * Pike Electric Corp. 5,520 38 Electrical Equipment (6.9%) Emerson Electric Co. 221,811 11,590 Rockwell Automation Inc. 42,655 3,200 Cooper Industries plc 49,153 2,729 Roper Industries Inc. 28,634 2,439 AMETEK Inc. 48,097 2,060 Hubbell Inc. Class B 15,783 1,033 * Sensata Technologies Holding NV 26,197 819 * Thomas & Betts Corp. 14,921 776 * Babcock & Wilcox Co. 33,450 759 Woodward Inc. 17,503 741 Acuity Brands Inc. 12,892 648 Regal-Beloit Corp. 11,502 606 * Polypore International Inc. 10,373 509 * GrafTech International Ltd. 34,497 498 Belden Inc. 14,080 465 Brady Corp. Class A 14,629 438 * General Cable Corp. 15,505 411 * EnerSys 14,896 358 * II-VI Inc. 15,847 310 Franklin Electric Co. Inc. 5,891 277 * Generac Holdings Inc. 8,020 201 AZZ Inc. 3,747 159 Encore Wire Corp. 5,534 143 * Global Power Equipment Group Inc. 4,734 110 * Powell Industries Inc. 2,763 84 * Capstone Turbine Corp. 78,520 82 * A123 Systems Inc. 28,022 70 * American Superconductor Corp. 14,331 57 * Thermon Group Holdings Inc. 3,518 54 Vicor Corp. 6,212 50 Preformed Line Products Co. 801 43 * Broadwind Energy Inc. 5,252 3 Industrial Conglomerates (18.0%) General Electric Co. 3,157,664 50,239 3M Co. 200,769 16,270 Danaher Corp. 173,565 8,397 Tyco International Ltd. 138,311 6,633 Carlisle Cos. Inc. 18,350 819 Raven Industries Inc. 5,096 307 Seaboard Corp. 109 219 Standex International Corp. 3,732 119 Machinery (21.4%) Caterpillar Inc. 192,432 18,835 Deere & Co. 123,287 9,771 Illinois Tool Works Inc. 131,731 5,986 Cummins Inc. 55,092 5,307 Eaton Corp. 96,597 4,338 PACCAR Inc. 98,044 3,978 Parker Hannifin Corp. 46,185 3,823 Ingersoll-Rand plc 98,628 3,267 Stanley Black & Decker Inc. 47,639 3,117 Dover Corp. 55,407 3,046 Joy Global Inc. 31,287 2,856 Pall Corp. 34,646 1,888 Flowserve Corp. 16,638 1,710 Donaldson Co. Inc. 21,363 1,460 Gardner Denver Inc. 15,607 1,338 * AGCO Corp. 28,735 1,315 Xylem Inc. 52,220 1,248 Pentair Inc. 29,371 1,117 Timken Co. 24,839 1,043 Wabtec Corp. 14,357 980 SPX Corp. 15,249 967 * WABCO Holdings Inc. 20,066 943 Lincoln Electric Holdings Inc. 23,784 939 Kennametal Inc. 24,318 927 IDEX Corp. 24,799 904 Snap-on Inc. 16,450 844 Nordson Corp. 17,236 811 Graco Inc. 18,172 781 * Navistar International Corp. 20,593 767 CLARCOR Inc. 14,230 689 Trinity Industries Inc. 23,983 685 Crane Co. 13,859 665 Robbins & Myers Inc. 12,276 653 Valmont Industries Inc. 6,684 569 * Oshkosh Corp. 27,123 557 * Chart Industries Inc. 8,733 531 Toro Co. 9,133 516 * Terex Corp. 32,656 504 Harsco Corp. 24,012 496 * Middleby Corp. 5,292 483 Actuant Corp. Class A 20,430 468 Mueller Industries Inc. 11,250 429 Manitowoc Co. Inc. 37,150 411 Barnes Group Inc. 14,087 351 Watts Water Technologies Inc. Class A 8,109 310 Kaydon Corp. 9,713 307 * RBC Bearings Inc. 6,527 276 Titan International Inc. 11,853 255 Briggs & Stratton Corp. 14,931 225 * Blount International Inc. 14,441 221 ESCO Technologies Inc. 7,941 215 Tennant Co. 5,111 215 Lindsay Corp. 3,749 212 * Colfax Corp. 7,075 207 * EnPro Industries Inc. 6,140 206 * 3D Systems Corp. 12,970 202 Albany International Corp. 8,285 201 * Astec Industries Inc. 5,706 191 Gorman-Rupp Co. 5,592 165 * Meritor Inc. 26,775 159 * Greenbrier Cos. Inc. 7,030 156 Sun Hydraulics Corp. 6,090 153 * Wabash National Corp. 20,521 151 CIRCOR International Inc. 4,593 149 * Trimas Corp. 7,194 147 * Altra Holdings Inc. 7,935 141 John Bean Technologies Corp. 8,496 140 * Sauer-Danfoss Inc. 3,602 135 Cascade Corp. 2,795 122 NACCO Industries Inc. Class A 1,530 121 * Force Protection Inc. 20,919 115 Twin Disc Inc. 2,537 108 Mueller Water Products Inc. Class A 46,594 104 * PMFG Inc. 3,920 91 LB Foster Co. Class A 3,037 87 * Commercial Vehicle Group Inc. 7,694 86 Dynamic Materials Corp. 4,006 86 Douglas Dynamics Inc. 5,245 81 * FreightCar America Inc. 3,529 80 Alamo Group Inc. 2,661 76 * American Railcar Industries Inc. 3,145 75 * Kadant Inc. 3,609 74 Federal Signal Corp. 18,530 68 * Columbus McKinnon Corp. 5,391 68 * Accuride Corp. 10,526 64 Ampco-Pittsburgh Corp. 2,105 43 * Energy Recovery Inc. 10,885 31 * Tecumseh Products Co. Class A 4,018 21 Marine (0.3%) * Kirby Corp. 14,918 959 Alexander & Baldwin Inc. 12,387 469 *,^ Genco Shipping & Trading Ltd. 9,587 73 Baltic Trading Ltd. 4,915 25 * Eagle Bulk Shipping Inc. 18,395 21 Professional Services (3.0%) * Verisk Analytics Inc. Class A 38,134 1,498 Equifax Inc. 36,459 1,354 * IHS Inc. Class A 12,590 1,113 Robert Half International Inc. 40,993 1,086 Towers Watson & Co. Class A 16,408 1,069 Dun & Bradstreet Corp. 14,688 1,026 Manpower Inc. 24,438 895 * Nielsen Holdings NV 26,798 779 * FTI Consulting Inc. 12,481 535 * CoStar Group Inc. 7,538 502 * Acacia Research - Acacia Technologies 12,716 443 Corporate Executive Board Co. 10,258 402 * Advisory Board Co. 4,826 349 * Korn/Ferry International 14,284 240 * Huron Consulting Group Inc. 6,413 223 * Exponent Inc. 4,157 197 * Navigant Consulting Inc. 15,810 178 Insperity Inc. 7,080 176 * TrueBlue Inc. 13,191 170 * ICF International Inc. 5,833 151 Resources Connection Inc. 13,729 147 * Kforce Inc. 10,820 133 Kelly Services Inc. Class A 8,957 130 * Pendrell Corp. 43,950 120 * On Assignment Inc. 11,032 115 Heidrick & Struggles International Inc. 5,287 113 * Mistras Group Inc. 4,431 104 * Dolan Co. 8,584 78 * CBIZ Inc. 12,860 77 * CRA International Inc. 3,203 65 * RPX Corp. 3,613 51 CDI Corp. 3,899 51 * Hill International Inc. 7,400 41 Road & Rail (8.7%) Union Pacific Corp. 145,377 15,033 Norfolk Southern Corp. 103,584 7,825 CSX Corp. 326,230 7,082 * Kansas City Southern 32,715 2,226 JB Hunt Transport Services Inc. 28,693 1,312 * Hertz Global Holdings Inc. 80,884 915 Ryder System Inc. 15,274 799 * Genesee & Wyoming Inc. Class A 11,935 729 Landstar System Inc. 14,230 658 * Dollar Thrifty Automotive Group Inc. 8,615 578 * Old Dominion Freight Line Inc. 12,807 497 Con-way Inc. 16,606 466 * Avis Budget Group Inc. 31,144 368 Werner Enterprises Inc. 13,015 305 Knight Transportation Inc. 17,972 269 Heartland Express Inc. 16,180 222 * Swift Transportation Co. 23,484 200 * Amerco Inc. 2,338 182 Arkansas Best Corp. 7,224 138 * RailAmerica Inc. 6,987 98 Marten Transport Ltd. 4,917 91 Celadon Group Inc. 6,808 73 * Roadrunner Transportation Systems Inc. 4,017 57 * Zipcar Inc. 3,489 56 * Saia Inc. 4,470 52 * Patriot Transportation Holding Inc. 1,633 37 Universal Truckload Services Inc. 4 — Trading Companies & Distributors (2.7%) Fastenal Co. 83,531 3,479 WW Grainger Inc. 17,696 3,307 MSC Industrial Direct Co. Inc. Class A 14,166 985 * WESCO International Inc. 12,919 658 GATX Corp. 12,556 536 * United Rentals Inc. 18,578 523 Watsco Inc. 7,581 481 * Air Lease Corp. 20,618 462 Applied Industrial Technologies Inc. 11,500 397 * Beacon Roofing Supply Inc. 13,669 267 Aircastle Ltd. 18,133 211 * RSC Holdings Inc. 17,052 207 Kaman Corp. 6,635 206 * Interline Brands Inc. 9,919 157 TAL International Group Inc. 5,939 156 * Rush Enterprises Inc. Class A 8,039 154 * Titan Machinery Inc. 4,908 107 * H&E Equipment Services Inc. 8,315 106 * DXP Enterprises Inc. 2,945 89 Houston Wire & Cable Co. 5,030 56 * CAI International Inc. 3,439 53 SeaCube Container Leasing Ltd. 3,296 51 Transportation Infrastructure (0.1%) Macquarie Infrastructure Co. LLC 12,266 321 Total Common Stocks (Cost $513,359) Coupon Temporary Cash Investment (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $24) 0.135% 24,001 24 Total Investments (99.9%) (Cost $513,383) Other Assets and Liabilities-Net (0.1%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $23,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $24,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). Industrials Index Fund At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $513,383,000. Net unrealized depreciation of investment securities for tax purposes was $52,659,000, consisting of unrealized gains of $28,256,000 on securities that had risen in value since their purchase and $80,915,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Information Technology Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Commercial Services & Supplies (0.0%) * Higher One Holdings Inc. 690 12 Communications Equipment (10.9%) Cisco Systems Inc. 4,136,624 77,107 Qualcomm Inc. 1,255,711 68,813 Motorola Solutions Inc. 230,574 10,761 * Juniper Networks Inc. 402,380 9,138 * Motorola Mobility Holdings Inc. 211,712 8,257 * F5 Networks Inc. 61,380 6,938 Harris Corp. 96,700 3,442 * Riverbed Technology Inc. 111,071 2,888 * Polycom Inc. 135,161 2,284 * Brocade Communications Systems Inc. 364,616 1,962 * JDS Uniphase Corp. 174,555 1,916 * Acme Packet Inc. 47,748 1,596 ADTRAN Inc. 47,243 1,560 InterDigital Inc. 34,775 1,529 * Viasat Inc. 30,638 1,450 Plantronics Inc. 37,229 1,283 * Finisar Corp. 69,266 1,277 * Aruba Networks Inc. 59,907 1,264 * Netgear Inc. 28,673 1,089 Tellabs Inc. 267,175 1,061 * Arris Group Inc. 91,434 983 * Ciena Corp. 74,250 899 Comtech Telecommunications Corp. 21,152 641 * Blue Coat Systems Inc. 35,030 630 * EchoStar Corp. Class A 27,385 602 * Emulex Corp. 71,040 561 * Tekelec 50,380 555 * Infinera Corp. 79,732 550 * Harmonic Inc. 93,788 504 * Loral Space & Communications Inc. 7,808 485 * Sonus Networks Inc. 173,185 452 Black Box Corp. 14,956 427 Sycamore Networks Inc. 18,146 359 * Ixia 31,884 351 * Oplink Communications Inc. 17,015 281 * Digi International Inc. 21,715 239 * Extreme Networks 75,524 228 * Anaren Inc. 12,683 212 * Symmetricom Inc. 40,231 207 * Calix Inc. 22,520 203 * ShoreTel Inc. 29,876 180 Bel Fuse Inc. Class B 8,634 158 * Oclaro Inc. 48,670 151 * Aviat Networks Inc. 62,914 111 * Powerwave Technologies Inc. 36,108 84 * Mitel Networks Corp. 28,779 74 * Meru Networks Inc. 13,786 65 * Globecomm Systems Inc. 934 13 Computers & Peripherals (20.6%) * Apple Inc. 688,970 263,324 Hewlett-Packard Co. 1,624,245 45,398 * EMC Corp. 1,548,349 35,627 * Dell Inc. 1,278,334 20,147 * NetApp Inc. 277,461 10,219 * SanDisk Corp. 180,022 8,877 Seagate Technology plc 325,384 5,564 * Western Digital Corp. 175,918 5,114 * NCR Corp. 121,439 2,124 Lexmark International Inc. Class A 60,930 2,039 Diebold Inc. 47,662 1,438 * QLogic Corp. 81,301 1,213 * Synaptics Inc. 26,811 870 * Electronics for Imaging Inc. 37,459 554 * Stratasys Inc. 16,561 509 * Quantum Corp. 176,271 474 * Silicon Graphics International Corp. 23,750 354 * STEC Inc. 36,174 330 * Super Micro Computer Inc. 22,998 313 * Intermec Inc. 38,429 282 * OCZ Technology Group Inc. 39,945 279 * Avid Technology Inc. 34,102 271 * Cray Inc. 30,417 188 * Imation Corp. 29,094 171 * Intevac Inc. 22,094 165 * Novatel Wireless Inc. 33,607 108 * Fusion-io Inc. 411 14 Electronic Equipment, Instruments & Components (4.4%) Corning Inc. 1,182,902 15,697 TE Connectivity Ltd. 331,574 10,514 Amphenol Corp. Class A 133,102 6,034 * Trimble Navigation Ltd. 93,124 4,012 * Avnet Inc. 116,116 3,459 * Flextronics International Ltd. 575,412 3,435 FLIR Systems Inc. 121,441 3,262 * Arrow Electronics Inc. 88,370 3,231 Jabil Circuit Inc. 149,620 3,033 * Ingram Micro Inc. 123,354 2,222 National Instruments Corp. 73,182 1,925 * Tech Data Corp. 35,963 1,770 * Anixter International Inc. 22,666 1,392 * Dolby Laboratories Inc. Class A 41,021 1,350 Molex Inc. Class A 58,503 1,225 * Universal Display Corp. 31,366 1,222 * FEI Co. 30,027 1,212 Molex Inc. 48,556 1,211 * Vishay Intertechnology Inc. 117,497 1,162 * Itron Inc. 31,557 1,118 Cognex Corp. 30,660 1,094 * Coherent Inc. 19,555 993 * IPG Photonics Corp. 22,022 844 Littelfuse Inc. 17,828 833 * Plexus Corp. 29,536 802 * Scansource Inc. 21,330 749 * Benchmark Electronics Inc. 48,181 665 * OSI Systems Inc. 13,739 657 * FARO Technologies Inc. 13,212 640 * SYNNEX Corp. 20,394 599 * Rofin-Sinar Technologies Inc. 22,902 551 * Sanmina-SCI Corp. 64,823 549 * Brightpoint Inc. 54,784 547 * Insight Enterprises Inc. 37,375 547 AVX Corp. 41,171 533 MTS Systems Corp. 12,751 512 * Rogers Corp. 12,871 511 * TTM Technologies Inc. 42,954 473 Park Electrochemical Corp. 16,234 446 * DTS Inc. 14,454 416 * Newport Corp. 31,088 405 * Checkpoint Systems Inc. 33,032 399 * Maxwell Technologies Inc. 21,847 371 Badger Meter Inc. 11,908 370 * Mercury Computer Systems Inc. 25,301 349 * Power-One Inc. 81,167 346 * Measurement Specialties Inc. 11,894 339 * Electro Scientific Industries Inc. 24,284 320 * Kemet Corp. 37,372 309 Daktronics Inc. 30,531 287 Methode Electronics Inc. 32,014 284 Electro Rent Corp. 15,138 248 * Fabrinet 17,141 243 CTS Corp. 25,825 220 * Multi-Fineline Electronix Inc. 8,964 188 * Aeroflex Holding Corp. 19,428 187 * Agilysys Inc. 21,836 178 * Echelon Corp. 29,535 145 Pulse Electronics Corp. 42,102 128 * Viasystems Group Inc. 5,805 106 * GSI Group Inc. 1,150 13 * X-Rite Inc. 2,594 12 Internet Software & Services (9.6%) * Google Inc. Class A 185,979 111,474 * eBay Inc. 879,131 26,013 * Yahoo! Inc. 932,916 14,656 * Akamai Technologies Inc. 141,863 4,101 VeriSign Inc. 121,411 4,077 * Equinix Inc. 35,676 3,568 * Rackspace Hosting Inc. 78,653 3,412 IAC/InterActiveCorp 65,105 2,727 MercadoLibre Inc. 22,271 1,953 * WebMD Health Corp. 43,108 1,561 * AOL Inc. 82,769 1,187 * VistaPrint NV 33,382 1,092 j2 Global Communications Inc. 35,725 968 * ValueClick Inc. 61,204 946 * DealerTrack Holdings Inc. 32,618 845 * RightNow Technologies Inc. 19,434 834 * Monster Worldwide Inc. 96,348 704 * LogMeIn Inc. 14,539 625 NIC Inc. 45,926 597 * Ancestry.com Inc. 23,436 556 Earthlink Inc. 88,121 555 * Liquidity Services Inc. 14,815 505 * Digital River Inc. 31,519 504 * Constant Contact Inc. 22,824 499 * LivePerson Inc. 38,713 487 * OpenTable Inc. 13,085 463 * comScore Inc. 20,937 416 * LoopNet Inc. 22,856 413 United Online Inc. 72,871 385 * Vocus Inc. 16,315 346 * InfoSpace Inc. 32,142 310 * Dice Holdings Inc. 38,843 302 * Internap Network Services Corp. 44,133 229 * Move Inc. 35,203 229 * Perficient Inc. 26,100 224 * QuinStreet Inc. 22,792 211 * Limelight Networks Inc. 63,977 197 * SciQuest Inc. 13,466 197 ModusLink Global Solutions Inc. 41,748 182 * XO Group Inc. 24,372 180 * IntraLinks Holdings Inc. 32,939 174 * Envestnet Inc. 15,343 160 RealNetworks Inc. 20,745 157 *,^ Travelzoo Inc. 5,592 157 Marchex Inc. Class B 21,658 150 * TechTarget Inc. 13,057 70 Keynote Systems Inc. 718 13 Stamps.com Inc. 463 13 * Cornerstone OnDemand Inc. 773 12 * Demand Media Inc. 1,747 12 * Bankrate Inc. 666 12 * LinkedIn Corp. Class A 182 12 * Responsys Inc. 1,408 12 * Active Network Inc. 920 12 * KIT Digital Inc. 979 9 IT Services (19.3%) International Business Machines Corp. 896,888 168,615 Visa Inc. Class A 393,745 38,181 Mastercard Inc. Class A 81,733 30,613 Accenture plc Class A 488,741 28,313 Automatic Data Processing Inc. 376,485 19,235 * Cognizant Technology Solutions Corp. Class A 229,337 15,446 Western Union Co. 477,638 8,330 Paychex Inc. 246,275 7,169 * Teradata Corp. 127,618 6,921 * Fiserv Inc. 108,683 6,267 Fidelity National Information Services Inc. 185,204 4,462 * Alliance Data Systems Corp. 38,699 3,963 * VeriFone Systems Inc. 78,958 3,462 Computer Sciences Corp. 117,820 2,878 Global Payments Inc. 61,132 2,704 * SAIC Inc. 218,116 2,628 * Gartner Inc. 66,848 2,529 Total System Services Inc. 125,232 2,510 Broadridge Financial Solutions Inc. 94,626 2,136 Jack Henry & Associates Inc. 62,917 2,090 * NeuStar Inc. Class A 56,833 1,918 * Wright Express Corp. 28,337 1,487 DST Systems Inc. 28,638 1,361 Lender Processing Services Inc. 66,919 1,269 * CACI International Inc. Class A 22,131 1,248 * Convergys Corp. 94,589 1,222 MAXIMUS Inc. 26,968 1,122 Sapient Corp. 85,946 1,055 * CoreLogic Inc. 68,543 910 * Acxiom Corp. 63,993 796 * Cardtronics Inc. 29,023 789 * Unisys Corp. 30,440 735 Heartland Payment Systems Inc. 30,774 694 * Euronet Worldwide Inc. 36,573 658 Syntel Inc. 13,300 636 * FleetCor Technologies Inc. 22,367 635 Mantech International Corp. Class A 18,576 628 * ExlService Holdings Inc. 17,768 473 * CSG Systems International Inc. 28,612 434 Forrester Research Inc. 12,950 419 * TeleTech Holdings Inc. 23,527 414 * TNS Inc. 21,057 411 iGate Corp. 26,205 407 Cass Information Systems Inc. 7,000 271 * Global Cash Access Holdings Inc. 57,850 260 * CIBER Inc. 62,633 259 * Virtusa Corp. 15,002 236 * Echo Global Logistics Inc. 10,918 172 * NCI Inc. Class A 8,571 104 * MoneyGram International Inc. 718 12 * ServiceSource International Inc. 922 12 Office Electronics (0.5%) Xerox Corp. 1,057,928 8,622 * Zebra Technologies Corp. 42,010 1,590 Semiconductors & Semiconductor Equipment (14.1%) Intel Corp. 3,886,140 96,804 Texas Instruments Inc. 874,163 26,312 Broadcom Corp. Class A 363,711 11,037 Applied Materials Inc. 993,611 10,711 Altera Corp. 243,204 9,161 Analog Devices Inc. 226,305 7,889 * NVIDIA Corp. 453,977 7,096 Xilinx Inc. 201,025 6,576 KLA-Tencor Corp. 127,215 5,865 Maxim Integrated Products Inc. 223,722 5,738 * Marvell Technology Group Ltd. 393,751 5,560 Linear Technology Corp. 172,191 5,274 Microchip Technology Inc. 144,175 5,033 Avago Technologies Ltd. 167,303 5,006 * Micron Technology Inc. 683,700 4,095 * Lam Research Corp. 94,441 3,850 * Atmel Corp. 347,116 3,079 * LSI Corp. 461,962 2,596 * ON Semiconductor Corp. 339,713 2,558 * Advanced Micro Devices Inc. 447,168 2,544 * Novellus Systems Inc. 68,343 2,366 Cypress Semiconductor Corp. 122,177 2,330 * Netlogic Microsystems Inc. 47,117 2,329 * Skyworks Solutions Inc. 141,863 2,314 * Cree Inc. 83,909 2,088 * First Solar Inc. 43,114 2,063 * Teradyne Inc. 142,372 1,916 * Silicon Laboratories Inc. 32,706 1,414 * RF Micro Devices Inc. 212,595 1,324 * Fairchild Semiconductor International Inc. Class A 98,287 1,273 * Hittite Microwave Corp. 21,864 1,190 * Microsemi Corp. 66,840 1,187 * Semtech Corp. 50,452 1,170 * Cavium Inc. 35,657 1,164 * International Rectifier Corp. 53,889 1,133 MKS Instruments Inc. 38,664 1,039 Intersil Corp. Class A 97,252 1,034 * Cymer Inc. 22,628 1,012 * PMC - Sierra Inc. 180,547 1,009 * Entegris Inc. 105,306 888 * Cirrus Logic Inc. 49,632 808 Power Integrations Inc. 22,696 798 * Veeco Instruments Inc. 31,914 794 * Cabot Microelectronics Corp. 18,622 774 * GT Advanced Technologies Inc. 99,563 769 * MEMC Electronic Materials Inc. 178,693 745 * Tessera Technologies Inc. 40,989 711 * Integrated Device Technology Inc. 117,531 682 * Lattice Semiconductor Corp. 94,234 649 * Rambus Inc. 74,815 597 * Diodes Inc. 28,938 593 * TriQuint Semiconductor Inc. 128,535 562 * ATMI Inc. 26,575 550 * Ceva Inc. 18,630 537 Brooks Automation Inc. 53,521 511 * Kulicke & Soffa Industries Inc. 55,078 501 * Freescale Semiconductor Holdings I Ltd. 39,043 495 * Omnivision Technologies Inc. 45,658 493 * Volterra Semiconductor Corp. 20,021 490 * Ultratech Inc. 20,604 478 * Standard Microsystems Corp. 18,864 472 Micrel Inc. 43,183 449 * Amkor Technology Inc. 96,825 430 * Applied Micro Circuits Corp. 53,724 401 * Spansion Inc. Class A 44,535 389 * Advanced Energy Industries Inc. 33,368 333 * Monolithic Power Systems Inc. 27,545 332 * Silicon Image Inc. 66,102 325 * Entropic Communications Inc. 64,449 321 * SunPower Corp. Class A 37,988 297 * Photronics Inc. 46,434 269 * LTX-Credence Corp. 43,282 264 * Formfactor Inc. 44,083 261 * IXYS Corp. 21,744 251 * STR Holdings Inc. 26,668 244 * Rudolph Technologies Inc. 28,918 227 * MIPS Technologies Inc. Class A 46,674 224 * Exar Corp. 34,936 220 Cohu Inc. 20,586 208 * Kopin Corp. 56,108 197 * Sigma Designs Inc. 27,392 191 * Inphi Corp. 17,522 189 * Supertex Inc. 9,943 184 * Pericom Semiconductor Corp. 22,630 176 * Rubicon Technology Inc. 17,570 167 * Anadigics Inc. 66,821 150 * MaxLinear Inc. 20,342 98 * Trident Microsystems Inc. 129,249 33 * Magnachip Semiconductor Corp. 1,627 13 * Nanometrics Inc. 769 13 * Alpha & Omega Semiconductor Ltd. 1,360 12 *,^ Energy Conversion Devices Inc. 20,331 7 Software (20.6%) Microsoft Corp. 5,613,739 143,599 Oracle Corp. 2,967,641 93,035 Intuit Inc. 216,740 11,539 * Salesforce.com Inc. 95,919 11,359 * Adobe Systems Inc. 380,496 10,433 * Citrix Systems Inc. 141,904 10,130 * Symantec Corp. 570,006 9,320 * Red Hat Inc. 145,803 7,302 CA Inc. 306,203 6,491 * VMware Inc. Class A 63,263 6,116 * Autodesk Inc. 174,103 5,932 * Electronic Arts Inc. 251,197 5,825 Activision Blizzard Inc. 389,378 4,836 * BMC Software Inc. 133,778 4,770 * Nuance Communications Inc. 183,383 4,508 * ANSYS Inc. 69,704 4,320 * Informatica Corp. 80,496 3,619 * TIBCO Software Inc. 126,081 3,455 * Synopsys Inc. 111,693 3,124 Factset Research Systems Inc. 33,421 3,116 * MICROS Systems Inc. 61,821 2,916 Solera Holdings Inc. 53,935 2,552 * Rovi Corp. 85,674 2,377 * Cadence Design Systems Inc. 205,990 2,253 * Ariba Inc. 73,890 2,243 * Parametric Technology Corp. 91,795 1,912 * Fortinet Inc. 69,867 1,676 * Concur Technologies Inc. 35,182 1,662 * CommVault Systems Inc. 32,241 1,600 * QLIK Technologies Inc. 55,728 1,525 * SuccessFactors Inc. 54,750 1,402 * Compuware Corp. 167,942 1,387 * SolarWinds Inc. 39,636 1,300 * Ultimate Software Group Inc. 19,109 1,267 * Aspen Technology Inc. 69,182 1,235 Fair Isaac Corp. 31,248 1,136 * Progress Software Corp. 52,016 1,060 * JDA Software Group Inc. 33,078 1,043 * Taleo Corp. Class A 31,964 1,035 Blackbaud Inc. 34,770 1,023 * Mentor Graphics Corp. 75,145 957 * TiVo Inc. 93,117 920 * Quest Software Inc. 49,082 887 * Take-Two Interactive Software Inc. 57,649 804 * ACI Worldwide Inc. 26,320 792 * Manhattan Associates Inc. 17,209 777 * MicroStrategy Inc. Class A 6,283 774 * Sourcefire Inc. 22,602 749 * NetSuite Inc. 18,337 743 * Advent Software Inc. 26,961 728 * Tyler Technologies Inc. 21,720 696 * RealPage Inc. 27,494 688 Ebix Inc. 31,888 686 * Synchronoss Technologies Inc. 21,207 634 * Bottomline Technologies Inc. 27,183 612 * Websense Inc. 31,931 578 * BroadSoft Inc. 16,069 564 * VirnetX Holding Corp. 28,254 561 * Kenexa Corp. 20,542 514 * Netscout Systems Inc. 27,765 491 * SS&C Technologies Holdings Inc. 28,039 450 OPNET 12,481 445 * Verint Systems Inc. 15,638 442 * Monotype Imaging Holdings Inc. 29,631 439 * S1 Corp. 41,917 408 Pegasystems Inc. 13,649 394 EPIQ Systems Inc. 26,803 362 * Accelrys Inc. 47,778 341 * RealD Inc. 30,373 291 * PROS Holdings Inc. 17,597 282 * Interactive Intelligence Group 11,963 267 * Actuate Corp. 37,311 246 * VASCO Data Security International Inc. 29,036 245 * Net 1 UEPS Technologies Inc. 34,254 226 * DemandTec Inc. 29,505 224 * Seachange International Inc. 24,139 193 * Deltek Inc. 20,979 171 * TeleNav Inc. 16,871 139 * TeleCommunication Systems Inc. Class A 48,729 131 * THQ Inc. 68,899 117 * Rosetta Stone Inc. 12,681 88 *,^ Motricity Inc. 38,171 52 * Magma Design Automation Inc. 2,250 13 * Smith Micro Software Inc. 3,239 3 Total Common Stocks (Cost $1,811,428) Market Value Coupon Shares ($000) Temporary Cash Investment (0.0%) 1,2 Vanguard Market Liquidity Fund (Cost $149) 0.135% 148,701 149 Total Investments (100.0%) (Cost $1,811,577) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $109,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $149,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $1,811,577,000. Net unrealized appreciation of investment securities for tax purposes was $159,148,000, consisting of unrealized gains of $297,783,000 on securities that had risen in value since their purchase and $138,635,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Materials Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Chemicals (58.4%) EI du Pont de Nemours & Co. 1,133,721 54,101 Monsanto Co. 649,933 47,738 Dow Chemical Co. 1,436,077 39,794 Praxair Inc. 367,203 37,455 Air Products & Chemicals Inc. 259,206 21,708 Mosaic Co. 371,773 19,615 PPG Industries Inc. 191,368 16,792 Ecolab Inc. 281,908 16,074 CF Industries Holdings Inc. 87,233 12,195 LyondellBasell Industries NV Class A 347,467 11,352 Sigma-Aldrich Corp. 148,290 9,611 Sherwin-Williams Co. 109,763 9,531 Celanese Corp. Class A 190,192 8,842 FMC Corp. 87,039 7,304 Eastman Chemical Co. 170,549 6,757 Airgas Inc. 87,187 6,709 Nalco Holding Co. 160,524 6,220 Albemarle Corp. 106,118 5,787 International Flavors & Fragrances Inc. 98,333 5,335 Ashland Inc. 94,749 5,270 Valspar Corp. 108,100 3,987 RPM International Inc. 159,435 3,763 * WR Grace & Co. 89,221 3,718 * Rockwood Holdings Inc. 79,290 3,533 Cytec Industries Inc. 57,362 2,705 NewMarket Corp. 13,406 2,653 Cabot Corp. 79,859 2,650 Huntsman Corp. 235,069 2,569 * Solutia Inc. 148,419 2,363 Scotts Miracle-Gro Co. Class A 53,358 2,353 Sensient Technologies Corp. 57,695 2,179 Olin Corp. 97,065 1,844 * Intrepid Potash Inc. 64,053 1,483 Balchem Corp. 35,172 1,460 HB Fuller Co. 60,237 1,389 * Chemtura Corp. 117,284 1,366 Innophos Holdings Inc. 26,433 1,302 Minerals Technologies Inc. 21,892 1,270 PolyOne Corp. 113,703 1,223 * Calgon Carbon Corp. 68,807 1,024 Westlake Chemical Corp. 24,336 1,022 * OM Group Inc. 39,350 895 Koppers Holdings Inc. 24,907 823 * Kraton Performance Polymers Inc. 38,952 819 Stepan Co. 9,917 806 * Georgia Gulf Corp. 41,367 795 A Schulman Inc. 37,610 777 * Innospec Inc. 26,017 756 * LSB Industries Inc. 21,653 677 Tredegar Corp. 27,843 608 Quaker Chemical Corp. 15,321 596 * Ferro Corp. 94,388 548 Kronos Worldwide Inc. 27,968 546 Hawkins Inc. 10,572 418 * Flotek Industries Inc. 43,993 401 * TPC Group Inc. 14,608 351 American Vanguard Corp. 26,529 338 Zep Inc. 22,392 315 * Zoltek Cos. Inc. 35,346 290 * Omnova Solutions Inc. 49,058 213 * Spartech Corp. 37,279 159 Construction Materials (1.6%) Vulcan Materials Co. 156,928 5,091 Martin Marietta Materials Inc. 55,599 4,351 Eagle Materials Inc. 51,483 1,192 Texas Industries Inc. 22,108 560 * Headwaters Inc. 73,440 188 * United States Lime & Minerals Inc. 2,635 145 Containers & Packaging (7.2%) Ball Corp. 188,755 6,627 * Crown Holdings Inc. 183,547 5,930 Rock-Tenn Co. Class A 86,705 5,051 Temple-Inland Inc. 132,114 4,205 Aptargroup Inc. 81,062 4,117 Sonoco Products Co. 121,448 3,945 * Owens-Illinois Inc. 199,303 3,892 Bemis Co. Inc. 125,569 3,703 Sealed Air Corp. 198,499 3,498 Packaging Corp. of America 123,841 3,221 Silgan Holdings Inc. 59,718 2,325 Greif Inc. Class A 28,799 1,343 Boise Inc. 133,049 794 * Graphic Packaging Holding Co. 164,060 727 Myers Industries Inc. 31,984 392 Metals & Mining (27.8%) Freeport-McMoRan Copper & Gold Inc. 1,152,176 45,626 Newmont Mining Corp. 600,674 41,374 Nucor Corp. 384,744 15,171 Alcoa Inc. 1,292,296 12,949 Cliffs Natural Resources Inc. 177,590 12,042 Allegheny Technologies Inc. 122,848 6,169 Walter Energy Inc. 75,888 5,441 Royal Gold Inc. 63,083 5,138 United States Steel Corp. 175,045 4,779 Reliance Steel & Aluminum Co. 90,919 4,465 * Allied Nevada Gold Corp. 103,019 3,697 Steel Dynamics Inc. 252,461 3,327 * Coeur d'Alene Mines Corp. 109,052 3,192 Compass Minerals International Inc. 40,095 3,073 Carpenter Technology Corp. 53,672 2,906 *,^ Molycorp Inc. 71,237 2,411 Hecla Mining Co. 339,826 2,104 Commercial Metals Co. 140,564 1,965 Titanium Metals Corp. 108,053 1,684 * Stillwater Mining Co. 140,019 1,528 Schnitzer Steel Industries Inc. 29,599 1,373 Worthington Industries Inc. 70,570 1,241 AK Steel Holding Corp. 134,202 1,135 Globe Specialty Metals Inc. 73,244 1,094 AMCOL International Corp. 30,395 1,007 * RTI International Metals Inc. 36,804 1,005 Haynes International Inc. 14,763 885 Kaiser Aluminum Corp. 18,830 878 ^ Gold Resource Corp. 38,852 783 * Century Aluminum Co. 73,702 710 * US Gold Corp. 144,439 599 * Materion Corp. 24,022 591 * Horsehead Holding Corp. 53,729 499 * Paramount Gold and Silver Corp. 125,454 331 * AM Castle & Co. 20,812 283 Olympic Steel Inc. 11,128 264 * General Moly Inc. 71,226 239 * Golden Minerals Co. 34,673 239 Noranda Aluminum Holding Corp. 28,080 231 * Midway Gold Corp. 90,211 213 * Metals USA Holdings Corp. 15,609 176 Paper & Forest Products (5.0%) International Paper Co. 504,766 14,335 MeadWestvaco Corp. 207,582 6,196 Domtar Corp. 47,739 3,749 * AbitibiBowater Inc. 118,246 1,777 Buckeye Technologies Inc. 47,642 1,476 Schweitzer-Mauduit International Inc. 19,502 1,389 * Louisiana-Pacific Corp. 160,886 1,284 * Clearwater Paper Corp. 28,059 988 Deltic Timber Corp. 12,930 828 PH Glatfelter Co. 56,034 813 * KapStone Paper and Packaging Corp. 47,830 793 Wausau Paper Corp. 56,304 435 * Mercer International Inc. 59,414 352 Neenah Paper Inc. 18,492 346 Total Common Stocks (Cost $746,056) Coupon Temporary Cash Investment (0.3%) 1,2 Vanguard Market Liquidity Fund (Cost $1,783) 0.135% 1,782,902 1,783 Total Investments (100.3%) (Cost $747,839) Other Assets and Liabilities-Net (-0.3%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,720,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $1,783,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $747,839,000. Net unrealized depreciation of investment securities for tax purposes was $52,004,000, consisting of unrealized gains of $61,204,000 on securities that had risen in value since their purchase and $113,208,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Telecommunication Services Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (99.5%) Diversified Telecommunication Services (74.0%) Alternative Carriers (13.4%) * Level 3 Communications Inc. 483,811 9,971 * tw telecom inc Class A 364,953 6,857 * Cogent Communications Group Inc. 331,347 5,636 AboveNet Inc. 89,144 5,325 * PAETEC Holding Corp. 965,381 5,184 * Premiere Global Services Inc. 580,021 4,797 * Vonage Holdings Corp. 1,618,034 4,175 * Neutral Tandem Inc. 383,316 4,144 * Iridium Communications Inc. 559,863 3,981 * Lumos Networks Corp. 227,891 3,334 * Boingo Wireless Inc. 277,568 2,359 Integrated Telecommunication Services (60.6%) Verizon Communications Inc. 2,460,252 92,825 AT&T Inc. 3,156,803 91,484 CenturyLink Inc. 489,961 18,383 Windstream Corp. 867,735 10,205 Frontier Communications Corp. 1,681,009 9,615 Atlantic Tele-Network Inc. 127,416 5,275 * General Communication Inc. Class A 501,960 5,115 Consolidated Communications Holdings Inc. 231,473 4,275 * Cincinnati Bell Inc. 1,395,908 4,104 * Cbeyond Inc. 547,336 4,056 IDT Corp. Class B 285,957 3,718 ^ Alaska Communications Systems Group Inc. 670,411 3,587 Wireless Telecommunication Services (25.5%) Wireless Telecommunication Services (25.5%) * American Tower Corp. Class A 313,850 18,517 * Crown Castle International Corp. 413,813 17,513 * Sprint Nextel Corp. 4,534,527 12,243 * SBA Communications Corp. Class A 229,456 9,382 * NII Holdings Inc. 336,576 7,745 * MetroPCS Communications Inc. 707,153 5,926 Telephone & Data Systems Inc. 202,927 5,477 * Leap Wireless International Inc. 526,083 4,772 * United States Cellular Corp. 104,685 4,577 Telephone & Data Systems Inc. (Special Common Shares) 183,368 4,509 Shenandoah Telecommunications Co. 371,503 4,101 * NTELOS Holdings Corp. 187,651 3,961 USA Mobility Inc. 269,867 3,784 *,^ Clearwire Corp. Class A 2,048,970 3,647 Total Common Stocks (Cost $449,576) Market Value Coupon Shares ($000) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 1,2 Vanguard Market Liquidity Fund (Cost $1,286) 0.135% 1,286,072 1,286 Total Investments (99.8%) (Cost $450,862) Other Assets and Liabilities-Net (0.2%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $705,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $791,000 of collateral received for securities on loan. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $450,862,000. Net unrealized depreciation of investment securities for tax purposes was $35,017,000, consisting of unrealized gains of $16,006,000 on securities that had risen in value since their purchase and $51,023,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Utilities Index Fund Schedule of Investments As of November 30, 2011 Market Value Shares ($000) Common Stocks (100.0%) Electric Utilities (49.5%) Southern Co. 1,980,955 86,984 Exelon Corp. 1,530,689 67,825 Duke Energy Corp. 3,075,086 64,116 NextEra Energy Inc. 926,803 51,382 American Electric Power Co. Inc. 1,113,924 44,200 FirstEnergy Corp. 966,051 42,960 PPL Corp. 1,334,463 40,061 Progress Energy Inc. 680,549 37,008 Entergy Corp. 408,369 28,733 Edison International 714,960 28,105 Northeast Utilities 408,634 14,143 Pinnacle West Capital Corp. 252,023 11,948 Pepco Holdings Inc. 522,954 10,344 ITC Holdings Corp. 118,562 8,764 NV Energy Inc. 545,236 8,364 Westar Energy Inc. 267,589 7,391 Great Plains Energy Inc. 313,864 6,604 Hawaiian Electric Industries Inc. 221,248 5,732 Cleco Corp. 140,869 5,091 IDACORP Inc. 114,780 4,705 Portland General Electric Co. 173,941 4,357 UIL Holdings Corp. 116,658 4,064 PNM Resources Inc. 190,172 3,634 Unisource Energy Corp. 84,807 3,128 Allete Inc. 75,724 3,018 El Paso Electric Co. 86,763 2,995 MGE Energy Inc. 53,382 2,388 Empire District Electric Co. 96,994 2,042 Otter Tail Corp. 74,935 1,625 Central Vermont Public Service Corp. 29,313 1,031 Unitil Corp. 25,280 701 Gas Utilities (7.7%) ONEOK Inc. 227,126 18,888 National Fuel Gas Co. 162,475 9,415 Questar Corp. 409,764 7,908 UGI Corp. 258,215 7,736 AGL Resources Inc. 181,360 7,478 Atmos Energy Corp. 208,546 7,134 Nicor Inc. 105,201 5,904 Piedmont Natural Gas Co. Inc. 166,191 5,479 WGL Holdings Inc. 118,589 5,084 New Jersey Resources Corp. 95,838 4,534 Southwest Gas Corp. 100,591 4,067 South Jersey Industries Inc. 69,357 3,897 Northwest Natural Gas Co. 61,556 2,897 Laclede Group Inc. 49,212 1,975 Chesapeake Utilities Corp. 21,940 943 Independent Power Producers & Energy Traders (5.3%) * AES Corp. 1,536,148 18,557 Constellation Energy Group Inc. 441,815 17,743 * Calpine Corp. 742,666 11,170 * NRG Energy Inc. 557,274 10,967 * GenOn Energy Inc. 1,781,098 4,844 Ormat Technologies Inc. 42,128 799 * Dynegy Inc. Class A 226,364 668 * Genie Energy Ltd. Class B 38,691 280 Multi-Utilities (35.5%) Dominion Resources Inc. 1,314,744 67,867 Consolidated Edison Inc. 676,514 40,198 Public Service Enterprise Group Inc. 1,168,548 38,492 PG&E Corp. 929,089 36,086 Xcel Energy Inc. 1,119,228 29,424 Sempra Energy 525,706 27,962 DTE Energy Co. 391,187 20,596 Ameren Corp. 558,325 18,877 CenterPoint Energy Inc. 934,521 18,597 Wisconsin Energy Corp. 540,001 17,917 NiSource Inc. 648,279 14,852 SCANA Corp. 283,190 12,353 CMS Energy Corp. 584,923 12,237 OGE Energy Corp. 226,388 11,990 NSTAR 239,155 10,879 Alliant Energy Corp. 256,208 10,815 MDU Resources Group Inc. 435,841 9,357 Integrys Energy Group Inc. 180,815 9,310 TECO Energy Inc. 473,356 8,890 Vectren Corp. 188,721 5,492 Avista Corp. 133,772 3,344 NorthWestern Corp. 83,752 2,921 Black Hills Corp. 86,461 2,832 CH Energy Group Inc. 33,786 1,904 Water Utilities (2.0%) American Water Works Co. Inc. 405,266 12,592 Aqua America Inc. 319,635 7,000 California Water Service Group 91,509 1,686 American States Water Co. 43,108 1,521 SJW Corp. 31,901 788 Middlesex Water Co. 36,174 669 Connecticut Water Service Inc. 20,233 587 Total Investments (100.0%) (Cost $1,172,323) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. Utilities Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2011, 100% of the market value of the fund's investments was based on Level 1 inputs. C. At November 30, 2011, the cost of investment securities for tax purposes was $1,172,323,000. Net unrealized appreciation of investment securities for tax purposes was $47,522,000, consisting of unrealized gains of $112,082,000 on securities that had risen in value since their purchase and $64,560,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WORLD FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WORLD FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 20, 2012 VANGUARD WORLD FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 20, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on November 28, 2011 , see file Number 33-23444 , Incorporated by Reference.
